TABLE OF CONTENTS

Exhibit 10.1

 

--------------------------------------------------------------------------------

 

 

DAIRY FARMERS OF AMERICA INC.

 

as Seller,

 

MID-AM CAPITAL, L.L.C.,

 

as an Affiliate of Seller,

 

EAGLE FAMILY FOODS HOLDINGS, INC.

 

as Parent

 

and

 

EAGLE FAMILY FOODS, INC.

 

as Buyer

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of November 18, 2004

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

RECITALS

       1

SECTION 1.

  DEFINITIONS.    1

SECTION 2.

  PURCHASE AND SALE OF THE PURCHASED PROPERTY AND INVESTMENT.    7

SECTION 2.1.

  Transfer of Assets    7

SECTION 2.2.

  Investment    7

SECTION 2.3.

  Purchase Price    8

SECTION 2.4.

  Closing Date.    8

SECTION 2.5.

  Completion Date.    8

SECTION 2.6.

  Subsequent Documentation    8

SECTION 2.7.

  Assumed Liabilities and Excluded Liabilities.    8

SECTION 3.

  CLOSING AND FINAL TRANSFER.    10

SECTION 3.1.

  The Closing    10

SECTION 3.2.

  The Final Transfer    10

SECTION 4.

  REPRESENTATIONS AND WARRANTIES OF THE SELLER AND MID-AM.    10

SECTION 4.1.

  Corporate Organization    10

SECTION 4.2.

  Qualification to Do Business    11

SECTION 4.3.

  Authorization and Validity of Agreement    11

SECTION 4.4.

  No Conflict or Violation    11

SECTION 4.5.

  Consents and Approvals    11

SECTION 4.6.

  Tax Matters    12

SECTION 4.7.

  Real Property.    12

SECTION 4.8.

  Equipment and Machinery    13

SECTION 4.9.

  Licenses, Permits and Governmental Approvals    14

SECTION 4.10.

  Compliance with Law; Licenses    14

SECTION 4.11.

  Litigation    14

SECTION 4.12.

  Contracts.    15

SECTION 4.13.

  Employee Plans.    16

SECTION 4.14.

  Insurance    17

SECTION 4.15.

  Employees and Labor Matters.    17

SECTION 4.16.

  Environmental Matters    18

SECTION 4.17.

  Microbial Matter    19

SECTION 4.18.

  Offering Exemption; Knowledge and Experience; Economic Risk    19

SECTION 4.19.

  Limitations on Disposition    19

SECTION 4.20.

  Investment Purpose    20

SECTION 4.21.

  Compliance with Law    20

SECTION 4.22.

  Survival    20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.

  REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BUYER.    20

SECTION 5.1.

  Corporate Organization    20

SECTION 5.2.

  Qualification to Do Business    21

SECTION 5.3.

  Financial Statements; SEC Filings.    21

SECTION 5.4.

  Authorization and Validity of Agreement    21

SECTION 5.5.

  No Conflict or Violation    22

SECTION 5.6.

  Compliance with Law; Licenses    22

SECTION 5.7.

  Litigation    22

SECTION 5.8.

  Capitalization    22

SECTION 5.9.

  Valid Issuance    23

SECTION 5.10.

  Consents and Approvals    23

SECTION 5.11.

  Private Offering    23

SECTION 5.12.

  Brokerage    23

SECTION 5.13.

  Employee Plans.    23

SECTION 5.14.

  Insurance    25

SECTION 5.15.

  Labor Relations    25

SECTION 5.16.

  Environmental Matters.    25

SECTION 5.17.

  Tax Matters.    26

SECTION 5.18.

  Intellectual Property    26

SECTION 5.19.

  Absence of Certain Changes or Events    26

SECTION 5.20.

  Contracts.    27

SECTION 5.21.

  Survival    28

SECTION 6.

  COVENANTS OF THE SELLER.    28

SECTION 6.1.

  Conduct of Business Before the Closing Date.    28

SECTION 6.2.

  Conduct of Business Before the Completion Date    29

SECTION 6.3.

  Actions Before Closing Date and Completion Date    29

SECTION 6.4.

  Consents and Approvals    30

SECTION 6.5.

  Access to Properties and Records    30

SECTION 6.6.

  Negotiations    30

SECTION 6.7.

  Further Assurances    30

SECTION 6.8.

  Reasonable Commercial Efforts    30

SECTION 6.9.

  Notice of Breach    30

SECTION 6.10.

  Assignment of Contracts and Warranties    31

SECTION 6.11.

  Surveys    31

SECTION 6.12.

  Title Affidavits    31

SECTION 6.13.

  Environmental Studies    31

SECTION 6.14.

  Resale of Shares.    31

SECTION 6.15.

  Confidentiality    32

SECTION 6.16.

  Supplements to Schedules    32

SECTION 6.17.

  Transaction Bonus Plan    32

SECTION 7.

  COVENANTS OF THE PARENT AND THE BUYER.    33

SECTION 7.1.

  Conduct of Business Before the Closing Date    33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 7.2.

  Conduct of Business Before the Completion Date    33

SECTION 7.3.

  Actions Before Closing Date and Completion Date    33

SECTION 7.4.

  Consents and Approvals    33

SECTION 7.5.

  Access to Properties and Records    33

SECTION 7.6.

  Negotiations    33

SECTION 7.7.

  Further Assurances    34

SECTION 7.8.

  Reasonable Commercial Efforts    34

SECTION 7.9.

  Notice of Breach    34

SECTION 8.

  EMPLOYEES AND EMPLOYEE PLANS.    34

SECTION 8.1.

  Offer of Employment    34

SECTION 8.2.

  Employee Benefits    34

SECTION 8.3.

  Liability    35

SECTION 8.4.

  Seller’s Cooperation in Hiring of Employees    35

SECTION 8.5.

  Rights    35

SECTION 9.

  TAXES.    35

SECTION 9.1.

  Allocation of Purchase Price and Purchase Price Allocation Forms    35

SECTION 9.2.

  Indemnification Payments    36

SECTION 10.

  INDEMNIFICATION AND ARBITRATION.    36

SECTION 10.1.

  Indemnification by the Seller    36

SECTION 10.2.

  Procedures for Indemnification by the Seller    37

SECTION 10.3.

  Indemnification by the Parent and/or the Buyer    37

SECTION 10.4.

  Procedures for Indemnification by the Parent and/or Buyer    38

SECTION 10.5.

  Successors and Assigns    39

SECTION 10.6.

  Arbitration.    39

SECTION 11.

  CONDITIONS TO OBLIGATIONS OF THE SELLER AND MID-AM TO CONSUMMATE CLOSING.   
40

SECTION 11.1.

  Representations and Warranties of the Parent and Buyer    40

SECTION 11.2.

  Performance of the Obligations of the Parent and Buyer    40

SECTION 11.3.

  Governmental Consents and Approvals    40

SECTION 11.4.

  Third Party Consents and Approvals    40

SECTION 11.5.

  No Violation of Orders    41

SECTION 11.6.

  Opinion of Counsel    41

SECTION 11.7.

  Charter Amendment    41

SECTION 11.8.

  Execution of Certain Documents    41

SECTION 11.9.

  Election of Director    41

SECTION 11.10.

  Parent and Buyer Closing Documents    41

SECTION 11.11.

  Legal Matters    42

SECTION 12.

  CONDITIONS TO OBLIGATIONS OF THE PARENT AND THE BUYER TO CONSUMMATE CLOSING.
   42

SECTION 12.1.

  Representations and Warranties of the Seller    42

SECTION 12.2.

  Performance of the Obligations of the Seller    42

SECTION 12.3.

  Governmental Consents and Approvals    43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 12.4.

  Third Party Consents and Approvals    43

SECTION 12.5.

  No Violation of Orders    43

SECTION 12.6.

  Opinion of Counsel    43

SECTION 12.7.

  Transaction Documents    43

SECTION 12.8.

  Seller Closing Documents    43

SECTION 12.9.

  Legal Matters    44

SECTION 12.10.

  Title Policy    44

SECTION 13.

  CONDITIONS PRECEDENT TO CONSUMMATION OF FINAL TRANSFER.    44

SECTION 13.1.

  Conditions to Obligations of the Seller    44

SECTION 13.2.

  Conditions to Obligations of the Buyer    45

SECTION 14.

  TERMINATION.    45

SECTION 14.1.

  Conditions of Termination    45

SECTION 14.2.

  Effect of Termination    45

SECTION 15.

  MISCELLANEOUS.    45

SECTION 15.1.

  Successors and Assigns    45

SECTION 15.2.

  Governing Law; Jurisdiction    46

SECTION 15.3.

  Expenses    46

SECTION 15.4.

  Transfer Taxes    46

SECTION 15.5.

  Severability    46

SECTION 15.6.

  Notices    46

SECTION 15.7.

  Amendments; Waivers    47

SECTION 15.8.

  Public Announcements    47

SECTION 15.9.

  Entire Agreement    47

SECTION 15.10.

  Parties in Interest    48

SECTION 15.11.

  Scheduled Disclosures    48

SECTION 15.12.

  Section and Paragraph Headings    48

SECTION 15.13.

  Counterparts    48

Exhibits:

Exhibit A - Second Amended and Restated Certificate of Incorporation

Exhibit B-1 - Contribution and Exchange Agreement

Exhibit B-2 - Contribution and Exchange Agreement

Exhibit C - Milk Supply Agreement

Exhibit D - Amended and Restated Registration Rights Agreement

Exhibit E - Amended and Restated Stockholders Agreement

Exhibit F - Tolling Agreement

Exhibit G - Transition and Facilities Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated as of November 18, 2004, by and among Dairy
Farmers of America Inc., a Kansas cooperative marketing association (the
“Seller”), Mid-Am Capital, L.L.C., a Delaware limited liability company and
Affiliate of the Seller (“Mid-Am”), Eagle Family Foods Holdings, Inc., a
Delaware corporation (the “Parent”) and Eagle Family Foods, Inc., a Delaware
corporation and wholly owned subsidiary of the Parent (the “Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, the Purchased Property (as hereinafter defined)
pursuant to the terms and conditions set forth herein;

 

WHEREAS, the Seller desires to make an investment in the Parent of $16 million
pursuant to the terms and conditions set forth herein; and

 

WHEREAS, the Parent desires to issue the Shares (as hereinafter defined) to the
Seller pursuant to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements hereinafter contained, the parties hereto hereby agree as
follows:

 

SECTION 1. DEFINITIONS.

 

As used in this Agreement (including the recitals and Schedules hereto), the
following terms shall have the following meanings (such meanings to be
applicable equally to both singular and plural forms of the terms defined):

 

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests) of such Person;

 

“Agreement” shall mean this Asset Purchase Agreement, by and among the Parent,
the Buyer and the Seller, and all exhibits and schedules hereto;

 

“Allocation Statement” shall have the meaning set forth in Section 9.1 hereof;

 

“Assigned Contracts” shall mean all the Seller’s rights in, to and under the
Contracts;

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.7(a) hereof;

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Business” shall mean all the business activities and operations of the Seller
in connection with the manufacturing by the Seller of dairy-based powder
products at the Plant and the operation of the Plant;

 

“Business Day” shall mean days other than Saturdays, Sundays and other legal
holidays or days on which the banks in New York, New York are closed;

 

“Buyer” shall have the meaning set forth in the Preamble hereto;

 

“Buyer Employee Benefit Plans” shall have the meaning set forth in Section
5.13(a) hereof;

 

“Buyer ERISA Affiliate” shall have the meaning set forth in Section 5.13(c)
hereof;

 

“Buyer Indemnitees” shall have the meaning set forth in Section 10.1 hereof;

 

“Buyer Losses” shall have the meaning set forth in Section 10.1 hereof;

 

“Buyer Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations, assets, properties or condition (financial or otherwise)
of the Parent and its Subsidiaries taken as a whole or (ii) the ability of the
Parent or the Buyer to consummate the transactions contemplated hereby,
resulting from the act or inaction of a Person other than the Parent or its
Subsidiaries, which act or inaction causes the timely consummation of the
transactions contemplated hereby to be substantially delayed or rendered
commercially unreasonable;

 

“Buyer Transaction Documents” shall mean the Transaction Documents, the
Registration Rights Agreement, the Stockholders Agreement and the Contribution
and Exchange Agreements.

 

“Charter Amendment” shall mean the Second Amended and Restated Certificate of
Incorporation of the Parent, substantially in the form attached hereto as
Exhibit A.

 

“Closing” shall have the meaning set forth in Section 3.1 hereof;

 

“Closing Date” shall have the meaning set forth in Section 3.1 hereof;

 

“Code” shall mean the Internal Revenue Code of 1986, as amended;

 

“Completion Date” shall have the meaning set forth in Section 3.2 hereof;

 

“Common Stock Shares” shall have the meaning set forth in Section 2.3 hereof;

 

“Contracts” shall have the meaning set forth in Section 4.12 hereof;

 

“Contribution and Exchange Agreements” shall mean those certain Contribution and
Exchange Agreements, by and between the Parent and each of Warburg, Pincus
Ventures, L.P. and GE Investment Private Placement Partners II and Craig
Steinke, substantially in the form attached hereto as Exhibits B-1 and B-2.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Documents and Records” shall mean the copies of all documents referred to in
the Title Commitments;

 

“Dispute” shall have the meaning set forth in Section 10.6(a) hereof;

 

“Eagle Material Contract” shall have the meaning set forth in Section 5.20
hereof.

 

“Environmental Laws” shall have the meaning set forth in Section 4.16 hereof;

 

“Equipment and Machinery” shall mean (i) all the equipment, machinery,
furniture, computers, laptops, servers and related hardware, facsimile machines,
duplicating machines, fixtures and improvements, supplies, tangible property and
vehicles owned or leased by the Seller on the Closing Date and used by the
Seller primarily in connection with the operation of the Plant, (ii) all the
replacements for any of the foregoing owned or leased by the Seller, and (iii)
any rights of the Seller to the warranties (to the extent assignable) and
licenses received from manufacturers and Seller of the aforesaid items;

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended;

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and
all rules and regulations promulgated thereunder;

 

“Excluded Assets” shall have the meaning set forth in Section 2.1(d) hereof;

 

“Excluded Liabilities” shall have the meaning set forth in Section 2.7(b)
hereof;

 

“Files and Records” shall mean all files and records, whether in hard copy,
electronic or magnetic format or otherwise, of the Seller specifically relating
to the Purchased Property, including, without limitation, the following types of
files and records specifically relating to equipment maintenance records,
equipment warranty information, Plant plans, specifications and drawings and all
files and records relating to Transferred Employees, correspondence with
federal, state and local governmental agencies relating to the Business and the
Purchased Property and related files and records of the Seller;

 

“Final Transfer” shall have the meaning set forth in Section 2.2 hereof;

 

“Financial Statements” shall have the meaning set forth in Section 5.3 hereof;

 

“GAAP” shall mean United States generally accepted accounting principles as in
effect on the date on which the document or calculation to which it refers
relates, applied on a consistent basis throughout the periods covered thereby;

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Government” shall mean any agency, division, subdivision, audit group or
procuring office of the Government of the United States, any state of the United
States or any foreign government, including the employees or agents thereof;

 

“Governmental Entity” shall mean any Federal, state or foreign governmental or
public body, court, agency or regulatory authority;

 

“Hazardous Materials” shall have the meaning set forth in Section 4.16 hereto;

 

“Intangible Assets” shall mean all intangible personal property rights, relating
to the Business and/or the Purchased Property;

 

“Intellectual Property” shall have the meaning set forth in Section 5.18 hereof;

 

“Investment” shall have the meaning set forth in Section 2.2 hereto;

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory or other) or conditional sale agreement;

 

“Listed Employees” shall have the meaning set forth in Section 8.1 hereof;

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business operations, assets, properties or condition (financial or otherwise) of
any of the Purchased Property or the Business or (ii) the ability of the Seller
to consummate the transactions contemplated hereby, resulting from the act or
inaction of a Person other than the Seller, which act or inaction causes the
timely consummation of the transactions contemplated hereby to be substantially
delayed or rendered commercially unreasonable;

 

“Material Contracts” shall have the meaning set forth in Section 4.12(a) hereof;

 

“Mid-Am” shall have the meaning set forth in the Preamble hereto;

 

“Mid-Am Material Adverse Effect” shall mean a material adverse effect on (i) the
business operations, assets, properties or condition (financial or otherwise) of
any of the Purchased Property or the Business or (ii) the ability of Mid-Am to
consummate the transactions contemplated hereby, resulting from the act or
inaction of a Person other than Mid-Am, which act or inaction causes the timely
consummation of the transactions contemplated hereby to be substantially delayed
or rendered commercially unreasonable;

 

“Milk Supply Agreement” shall mean that certain Milk Supply Agreement, by and
between the Buyer and the Seller, substantially in the form attached hereto as
Exhibit C;

 

“Multiemployer Plan” shall have the meaning set forth in Section (3)(37) of
ERISA;

 

“Other Contracts” shall mean all Equipment and Machinery leases, all Material
Contracts and all other contracts, commitments and agreements to which the
Seller is a party and which are related to the Purchased Property or the
operation of the Plant, but excluding Seller Employee Benefit Plans;

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Owned Real Property” shall have the meaning set forth in Section 4.7(a) hereof
and include all improvements, fixtures and all other appurtenances thereto and
rights in respect thereof;

 

“Parent” shall have the meaning set forth in the Preamble hereto;

 

“Parent/Buyer Events of Breach” shall have the meaning set forth in Section 10.3
hereof;

 

“Permits” shall have the meaning set forth in Section 4.9 hereof;

 

“Permitted Liens” shall mean and include the items listed on Schedule 4.7(a)
hereof;

 

“Person” shall mean and include any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
any other unincorporated organization or Government;

 

“Plant” shall mean the manufacturing facility of the Seller, located at 255
Montoya Road, El Paso, Texas 79932;

 

“Preferred Stock Shares” shall have the meaning set forth in Section 2.3 hereof;

 

“Purchased Property” shall have the meaning set forth in Section 2.1 hereof;

 

“Proceeding” shall have the meaning set forth in Section 10.2 hereof;

 

“Refurbishment” shall mean the improvements to the Owned Real Property to be
made by the Buyer after the Closing Date and prior to the Completion Date, as
more fully described on Schedule 1.1 hereto;

 

“Registration Rights Agreement” shall mean that certain Amended and Restated
Registration Rights Agreement, by and among the Parent, the Seller and the other
parties signatory thereto, substantially in the form attached hereto as Exhibit
D;

 

“SEC” shall mean the Securities Exchange Commission.

 

“SEC Reports” shall mean any Annual Report on Form 10-K, Quarterly Report on
Form 10-Q, Current Report on Form 8-K together with any amendments required to
be made with respect thereto, required to be filed with the SEC by the Parent
since January 1, 2002 and prior to the date hereof.;

 

“Securities Act” shall mean the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder;

 

“Seller” shall have the meaning set forth in the Preamble hereto;

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Seller Employee Benefit Plans” shall have the meaning set forth in Section
4.13(a) hereof;

 

“Seller ERISA Affiliate” shall have the meaning set forth in Section 4.13(c)
hereof;

 

“Seller Indemnitees” shall have the meaning set forth in Section 10.3 hereof;

 

“Seller Losses” shall have the meaning set forth in Section 10.3 hereof;

 

“Seller Transaction Documents” shall mean the Transaction Documents, the
Registration Rights Agreement and the Stockholders Agreement;

 

“Seller’s Events of Breach” shall have the meaning set forth in Section 10.1
hereof;

 

“Shares” shall have the meaning set forth in Section 2.3 hereof;

 

“Stockholders Agreement” shall mean that certain Amended and Restated
Stockholders’ Agreement by and among the Parent, the Seller and the other
parties signatory thereto, substantially in the form attached hereto as Exhibit
E;

 

“Subsidiary” shall mean a corporation of which a Person owns, directly or
indirectly, more than 50% of the voting stock;

 

“Surveys” shall have the meaning set forth in Section 6.12 hereof;

 

“Taxes” shall mean all federal, state, local or foreign taxes, including, but
not limited to, income, gross income, gross receipts, capital, production,
excise, employment, sales, use, transfer, transfer gain, ad valorem, premium,
profits, license, capital stock, franchise, severance, stamp, withholding,
Social Security, employment, unemployment, disability, worker’s compensation,
payroll, utility, windfall profit, custom duties, personal property, real
property, environmental, registration, alternative or add-on minimum, estimated
and other taxes, governmental fees or like charges of any kind whatsoever,
including any interest, penalties or additions thereto whether disputed or not;

 

“Tax Returns” shall mean any return, report, information return or other
document (including any related or supporting information) filed or required to
be filed with any governmental body in connection with the determination,
assessment, collection or administration of any Taxes;

 

“Title Commitment” shall have the meaning set forth in Section 4.7(g) hereof;

 

“Title Insurance Company” shall have the meaning set forth in Section 4.7(g)
hereof;

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Tolling Agreement” shall mean that certain Tolling Agreement by and between the
Buyer and the Seller, substantially in the form attached hereto as Exhibit F;

 

“Transaction Documents” shall mean this Agreement, the Milk Supply Agreement,
the Tolling Agreement, the Transition Agreement, all exhibits and schedules
hereto and thereto, and all other agreements, instruments, certificates and
other documents to be entered into or delivered by any party in connection with
the transactions contemplated to be consummated pursuant to any of the
foregoing;

 

“Transferred Employees” shall have the meaning set forth in Section 8.1 hereof;

 

“Transition Agreement” shall mean that certain Transition and Facilities
Agreement, by and between the Buyer and the Seller, substantially in the form
attached hereto as Exhibit G; and

 

“Voting Stock” shall mean securities of any class or classes of a corporation
the holders of which are ordinarily, in the absence of contingencies, entitled
to elect a majority of the corporate directors (or persons performing similar
functions).

 

SECTION 2. PURCHASE AND SALE OF THE PURCHASED PROPERTY AND INVESTMENT.

 

SECTION 2.1. Transfer of Assets. Subject to the terms and conditions herein set
forth, the Seller shall sell, convey, transfer, assign and deliver to the Buyer,
free and clear of any Lien, except the Permitted Liens, and the Buyer shall
purchase and accept from the Seller, on the Closing Date, the following
(collectively, the “Purchased Property”):

 

(a) all of the Seller’s right, title and interest to the Owned Real Property,
Assigned Contracts, Equipment and Machinery, Files and Records (other than Files
and Records for Transferred Employees, which shall not be transferred and
delivered until the Completion Date), Intangible Assets and Permits;

 

(b) all of the Seller’s claims, refunds, causes of action, choses in action,
rights of recovery and rights of setoff of any kind relating to the Purchased
Property;

 

(c) to the extent transferable, all telephone numbers (including without
limitation, toll free numbers), fax numbers and similar numbers relating to the
Plant; and

 

(d) all other assets, properties, and rights of every kind, other than those
assets set forth on Schedule 2.1(d) (collectively, the “Excluded Assets”), used
primarily in connection with the operation of the Plant, on the Closing Date
located at the Plant, whether or not specifically referred to in this Agreement.

 

SECTION 2.2. Investment. Subject to the terms and conditions herein set forth,
the Seller shall make a cash investment in the Parent of $10 million and Mid-Am
shall make a cash investment in the Parent of $6 million (together, the
“Investment”), of which up to $14 million shall be contributed by the Parent to
the Buyer to be used by the Buyer to effect the Refurbishment and the remainder
of which shall be used for general working capital purposes.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.3. Purchase Price. In consideration of the Investment and the sale and
transfer of the Purchased Property, the Parent shall issue (i) 1,048,091 shares
of its common stock, par value $.01 (the “Common Stock Shares”) to Seller and
(ii) 150 shares of its Series I Non-Voting Preferred Stock, par value $.01 per
share (the “Preferred Stock Shares” and, together with the Common Stock Shares,
the “Shares”) to Mid-Am.

 

SECTION 2.4. Closing Date.

 

(a) The sale, transfer, assignment and delivery by the Seller of the Purchased
Property to the Buyer, as herein provided, shall be effected on the Closing Date
by deeds, bills of sale, endorsements, assignments and other instruments of
transfer and conveyance satisfactory in form and substance to counsel for the
Buyer.

 

(b) On the Closing Date, the Parent shall deliver to the Seller (i) upon receipt
by wire transfer of $16 million in immediately available funds, one or more
certificate(s) representing the Common Stock Shares, registered in the name of
the Seller, and one or more certificate(s) representing the Preferred Stock
Shares, registered in the name of the Seller.

 

(c) On the Closing Date, the Buyer shall deliver to the Seller an executed
instrument of assumption of liabilities with respect to the Assumed Liabilities
set forth in Section 2.7(a) hereof.

 

SECTION 2.5. Completion Date.

 

(a) On the Completion Date, the Buyer shall execute and deliver to the Seller an
instrument of assumption of liabilities with respect to the Assumed Liabilities
set forth in Section 2.7(a)(ii) hereof.

 

(b) On the Completion Date, the Seller shall deliver the Files and Records
relating to the Transferred Employees.

 

SECTION 2.6. Subsequent Documentation. The Seller shall, at any time and from
time to time after the Closing Date, upon the request of the Buyer and at the
expense of the Seller, do, execute, acknowledge and deliver, or cause to be
done, executed, acknowledged and delivered, all such further deeds, assignments,
transfers and conveyances as may be required for the better assigning,
transferring, granting, conveying and confirming to the Buyer or its successors
and assigns, or for aiding and assisting in collecting and reducing to
possession, any or all of the Purchased Property.

 

SECTION 2.7. Assumed Liabilities and Excluded Liabilities.

 

(a) Assumption of Liabilities. As additional consideration for the Purchased
Property, the Buyer shall assume and the Buyer hereby agrees to pay, perform and
discharge when due:

 

  (i) from and after the Closing Date, all obligations of the Seller arising
pursuant to the terms of the Contracts set forth on Schedule 2.7(a)(i) and
subject to the terms and conditions of the Transition Agreement (other than
liabilities relating to any breach or default of any such Contract prior to the
Closing Date);

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (ii) from and after the Completion Date, all obligations and liabilities of
the Seller arising pursuant to the terms of the Contracts set forth on Schedule
2.7(a)(ii) (other than liabilities relating to any breach or default of any such
Contract prior to the Completion Date);

 

  (iii) all obligations of the Buyer arising after the Closing Date, subject to
Sections 2.7(b) and 10 hereof, and subject to the terms and conditions of the
Transition Agreement, (collectively, with (i) and (ii) the “Assumed
Liabilities”).

 

(b) Excluded Liabilities. Anything in this Agreement to the contrary
notwithstanding, the Seller shall be responsible for all of the liabilities and
obligations not hereby expressly assumed by the Buyer and the Buyer shall not
assume, or in any way be liable or responsible for, any liabilities or
obligations of the Seller except as specifically provided by Section 2.7(a)
herein (the “Excluded Liabilities”). Without limiting the generality of the
foregoing, the Buyer shall not assume any of the following:

 

  (i) any liability or obligation under Contracts, Other Contracts or other
agreements to which the Seller is a party or by or to which the Seller or any of
its assets, properties or rights is bound or subject which is not reflected on
Schedule 2.7(a)(i) or Schedule 4.12;

 

  (ii) any liability or obligation arising out of or relating to any items on
Schedule 2.7(b);

 

  (iii) any liability or obligation arising out of (i) the conduct of the
Business, whether prior to or after the Closing Date and prior to the Completion
Date pursuant to the terms and conditions of the Transition Agreement; (ii) the
employment or termination of employment by the Seller of any of Seller’s
employees, whether before or after the Closing Date or Completion Date and
whether or not such employees become Transferred Employees; (iii) the retention
by the Seller of any agents or contractors, whether before or after the Closing
Date or Completion Date; or (iv) any workers’ compensation claims filed by any
employee or former employee or other service provider of the Seller in
connection with any employment with or service to the Seller, whether prior to
or after the Closing Date and prior to the Completion Date;

 

  (iv) any liabilities related to (i) income Taxes of the Seller, (ii) Taxes
attributable to the transfer of the Purchased Property pursuant to this
Agreement, (ii) all other Taxes attributable to periods ending on or prior to
the Closing Date or prior to the Completion Date pursuant to the terms of the
Transition Agreement, and (iii) Taxes of any other Person pursuant to an
agreement or otherwise;

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (v) any liability or obligation arising under Environmental Laws attributable
to any acts, omissions, or conditions occurring prior to the Closing Date,
including, but not limited to, any liability or obligation with respect to the
release, handling, discharge, treatment, storage, generation, disposal, or
presence of Hazardous Materials, other than any liability or obligation arising
under Environmental Laws and relating to matters disclosed on Schedule 4.16 in
which case Buyer shall assume such liabilities and obligations but only to the
extent such liabilities and obligations are directly due to any action taken by
Buyer after the Closing Date based on a comparative negligence standard;

 

  (vi) any liability unrelated to the Purchased Property;

 

  (vii) any liability for Taxes imposed on the Seller;

 

  (viii) any liability or obligation of the Seller under any Seller Employee
Benefit Plan; and

 

  (ix) fees or expenses of the Seller incurred with respect to the transactions
contemplated herein.

 

SECTION 3. CLOSING AND FINAL TRANSFER.

 

SECTION 3.1. The Closing. The closing of the sale and purchase of the Purchased
Property, the transfer of certain Assumed Liabilities pursuant to Section 2.7(a)
hereof and the Investment (the “Closing”) shall take place at the offices of
Willkie Farr & Gallagher LLP at 787 Seventh Avenue, New York, New York 10019 at
10:00 a.m. on November [      ], or at such other place and time as may be
mutually agreed to by the parties hereto (the “Closing Date”).

 

SECTION 3.2. The Final Transfer. The consummation of the transfer of the
remaining Assumed Liabilities pursuant to Section 2.7(a) hereof and Files and
Records relating to the Transferred Employees, to be transferred upon
satisfaction of the conditions set forth in Section 13 hereof (the “Final
Transfer”), shall take place at the offices of Willkie Farr & Gallagher LLP at
787 Seventh Avenue, New York, New York 10019 at 10:00 a.m. on the third Business
Day following the date on which all such conditions have been satisfied or
waived (the “Completion Date”).

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE SELLER AND MID-AM.

 

The Seller and/or Mid-Am hereby represents and warrants to the Parent and the
Buyer as follows:

 

SECTION 4.1. Corporate Organization. Each of the Seller and Mid-Am, as the case
may be, is a corporation and limited liability company, as the case may be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all requisite corporate or limited
liability company power and authority, as the case may be, to own its properties
and assets and to conduct its businesses as now conducted. Copies of the

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Articles of Incorporation and By-laws of the Seller and Certificate of Formation
and [Operating Agreement] of Mid-Am, with all amendments thereto to the date
hereof, have been furnished to the Buyer or its representatives, and such copies
are accurate and complete as of the date hereof.

 

SECTION 4.2. Qualification to Do Business. Each of the Seller and Mid-Am is duly
qualified to do business as a foreign corporation in the state of Texas and is
in good standing in every jurisdiction in which the character of the properties
owned or leased by it or the nature of the business conducted by it makes such
qualification necessary, except where such lack of qualification would not be
reasonably likely to have a Material Adverse Effect or a Mid-Am Material Adverse
Effect, as the case may be.

 

SECTION 4.3. Authorization and Validity of Agreement. Each of the Seller and
Mid-Am has all requisite corporate and limited liability company power and
authority, as the case may be, to enter into the Seller Transaction Documents to
which it is a party and to carry out its obligations thereunder. The execution
and delivery of the Seller Transaction Documents to which the Seller and Mid-Am
are each respectively a party and the performance of the obligations of the
Seller and Mid-Am, respectively, thereunder have been duly authorized by all
necessary corporate action by the Board of Directors and stockholders of the
Seller and the members of Mid-Am, respectively, and no other corporate or
limited liability company proceedings on the part of the Seller or Mid-Am are
necessary to authorize such execution, delivery and performance. This Agreement
has been duly executed by the Seller and Mid-Am and constitutes their valid and
binding obligation, enforceable against each of the Seller and Mid-Am in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws of general application relating to or
affecting creditors’ rights generally and except for the limitations imposed by
general principles of equity.

 

SECTION 4.4. No Conflict or Violation. The execution, delivery and performance
by each of the Seller and Mid-Am of the Seller Transaction Documents to which it
is a party does not and will not (i) violate or conflict with any provision of
the Articles of Incorporation or By-laws of the Seller or Certificate of
Formation or [Operating Agreement] of Mid-Am, as applicable, (ii) violate any
provision of law, or any order, judgment or decree of any court or other
governmental or regulatory authority, nor (iii) violate nor will result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, where such violation, breach or default would be reasonably likely to
have a Material Adverse Effect, any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Seller or Mid-Am is a party or by which the Seller or Mid-Am is bound or to
which any of its properties or assets are subject, nor will result in the
creation or imposition of any Lien upon any of the Purchased Property, nor will
result in the cancellation, modification, revocation or suspension of any of the
Licenses or Permits where such cancellation, modification, revocation or
suspension would be reasonably likely to have a Material Adverse Effect or a
Mid-Am Material Adverse Effect.

 

SECTION 4.5. Consents and Approvals. Schedule 4.5 sets forth a true and complete
list of each consent, waiver, authorization or approval of any governmental or
regulatory authority, domestic or foreign, or of any other Person, and each
declaration to or filing or registration with any such governmental or
regulatory authority, that is required in connection with the execution and
delivery of the Seller Transaction Documents by the Seller and Mid-Am or the
performance by the Seller and Mid-Am of its obligations thereunder.

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.6. Tax Matters. Except as set forth on Schedule 4.6, all Tax Returns
required to be filed before the Closing Date in respect of the Business and/or
the Purchased Property has been (or will have been by the Closing Date) filed,
and the Seller has (or will have by the Closing Date) paid, accrued or otherwise
adequately reserved for the payment of all Taxes required to be paid in respect
of the periods covered by such returns and have (or will have by the Closing
Date) adequately reserved for the payment of all Taxes with respect to periods
ended on or before the Closing Date for which tax returns have not yet been
filed. All Taxes of the Seller have been paid or adequately provided for and the
Seller does not know of any proposed additional tax assessment against it. In
addition, (i) the Seller has withheld and paid all Taxes required to be withheld
with respect to amounts paid or owing to any employee, creditor, independent
contractor or other third party, (ii) none of the Purchased Property is subject
to any Lien, other than Permitted Liens, and (iii) none of the Purchased
Property is “tax-exempt use property” within the meaning of Section 168(h) of
the Code.

 

SECTION 4.7. Real Property.

 

(a) Owned Real Property. Schedule 4.7 (a) contains a true and complete
description of all property to be transferred to the Buyer as Purchased Property
pursuant to the terms and conditions of this Agreement (the “Owned Real
Property”). Seller has good and marketable fee simple title to the Owned Real
Property and improvements, free and clear of all Liens except for Permitted
Liens, which are set forth on Schedule 4.7(a). The Owned Real Property is not
subject to any right or option of any other person, firm, corporation or other
entity to purchase or otherwise obtain title to such property. No Person other
than the Seller has any right to use, occupy or lease all or any portion of the
Owned Real Property. The Owned Real Property is designated as a separate tax
lot. To the best of Seller’s knowledge, there are no tax abatements or
exemptions specifically affecting the Owned Real Property, and the Seller has
not received any written notice of (and the Seller has no knowledge of) any
proposed increase in the assessed valuation of the Owned Real Property or of any
proposed public improvement assessments.

 

(b) Restrictive Covenants. The covenants, easements or rights-of-way affecting
the Owned Real Property do not with respect to the Owned Real Property impair
the Seller’s ability to use any such Owned Real Property in the operation of the
Business as presently conducted, nor, to the best of Seller’s knowledge, shall
such covenants, easements or rights-of-way affect or impede performance,
completion and operation of the Refurbishment.

 

(c) Zoning. To the best of Seller’s knowledge, all buildings, structures,
improvements and fixtures owned, leased or used by the Seller at the Owned Real
Property conform in all material respects to all applicable codes and rules
adopted by national and local associations and boards of insurance underwriters.
The Seller has received no notice from any insurance carrier regarding defects
or inadequacies in the Owned Real Property which, if not corrected, would result
in termination of the insurance coverage therefor or an increase in the cost
thereof.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Access. The Owned Real Property has rights of access to public ways and all
water, sewer, sanitary sewer and storm drain facilities and community services.
All public utilities necessary or convenient to the use, occupancy, disposition
and enjoyment of the Owned Real Property are located in the public right-of-way
abutting the Owned Real Property and all such utilities are connected so as to
serve the Owned Real Property without passing over other property or are within
nonterminable easements.

 

(e) Foreign Investments. The Seller is not a “foreign person” within the meaning
of Section 1445(f) of the Code.

 

(f) Improvements. To the best of Seller’s knowledge, the Owned Real Property
conforms in all material respects to all applicable federal, state and local
laws, zoning, land use and building ordinances and health and safety ordinances
(including, without limitation, the Americans with Disabilities Act), and
neither the Seller nor any of its Affiliates, has received any notice of any
violation of any such laws or ordinances. The Owned Real Property is zoned for
the various purposes for which the real estate and improvements have been used
in connection with the normal operation of the Business. To the best of Seller’s
knowledge, all improvements on the Owned Real Property are in good condition and
repair and have not suffered any casualty or other material damage that has not
been repaired in all material respects. To the best of Seller’s knowledge, the
plumbing, electrical, heating, air conditioning, elevator, ventilating and all
other mechanical or structural systems of the buildings and improvements located
on the Owned Real Property are in good working order and condition, and the
roof, basement and foundation walls of such buildings and improvements located
on the Owned Real Property are in good condition and free of leaks and other
material defects.

 

(g) Title Commitment. The Seller has delivered to the Buyer a preliminary title
commitment (“Title Commitment”), and Documents of Record for all of the Owned
Real Property. The Title Commitments were issued by a title company designated
by the Buyer (the “Title Insurance Company”) in the amount issued as reasonably
requested by the Buyer, cover title to each parcel of Owned Real Property,
commit to the issuance of an American Land Title Association Owner’s title
insurance policy showing fee simple title in the Seller subject to the title
exceptions reasonably acceptable to the Buyer, and contain a commitment to
provide (where available) extended coverage over the general exceptions
contained therein.

 

SECTION 4.8. Equipment and Machinery. Schedule 4.8 sets forth a complete and
correct list of each item of Equipment and Machinery having an original purchase
cost or aggregate lease cost exceeding $25,000. Except as set forth in Schedule
4.8, the Seller has good title, free and clear of all title defects and
objections, Liens (other than the Lien of current property taxes and assessments
not in default, if any) to the Equipment and Machinery owned by it, except for
sales and dispositions in the ordinary course of business since such date. None
of the title defects, objections or Liens (if any) listed in Schedule 4.8
adversely affects the value of any of the items of Equipment and Machinery or
interferes with its use in the conduct of the Business in a manner that would be
reasonably likely to have a Material Adverse Effect. Except as set forth in
Schedule 4.8, the Seller holds good and transferable leaseholds in all of the
Equipment and Machinery leased by it, in each case under valid and enforceable
leases. The Seller is not in default with respect to any item of Equipment and
Machinery purported to be leased by it, and no event has occurred that
constitutes or with due notice or lapse of time or both

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

may constitute a default under any lease thereof except where such default would
not be reasonably likely to have a Material Adverse Effect. The Equipment and
Machinery is sufficient and adequate to carry on the Business as presently
conducted by the Seller, and all items thereof are in good operating condition
and repair.

 

SECTION 4.9. Licenses, Permits and Governmental Approvals. Schedule 4.9 sets
forth a true and complete list of all licenses, permits, franchises,
authorizations, registrations and approvals issued or granted to the Seller with
respect to the Purchased Property by the Government, any state or local
government, any foreign national or local government, or any department, agency,
board, commission, bureau or instrumentality of any of the foregoing (the
“Permits”), and all pending applications therefor. Such list contains a summary
description of each such item and, where applicable, specifies the date issued,
granted or applied for, the expiration date and the current status thereof. Each
Permit has been duly obtained, is valid and in full force and effect, and is not
subject to any pending or threatened administrative or judicial proceeding to
revoke, cancel or declare such Permit invalid in any respect, except where such
revocation, cancellation or declaration would not be reasonably likely to have a
Material Adverse Effect. The Permits are sufficient and adequate in all respects
to permit the continued lawful conduct of the Business in the manner now
conducted, and none of the operations of the Business are being conducted in a
manner that violates any of the terms or conditions under which any Permit was
granted, to the extent such violation would be reasonably likely to have a
Material Adverse Effect. Except as set forth in Schedule 4.9, no such Permit
will in any way be affected by, or terminate or lapse by reason of, the
transactions contemplated by the Transaction Documents.

 

SECTION 4.10. Compliance with Law; Licenses. Except as set forth in Schedule
4.10, the Seller has not received, with respect to any of the Purchased Property
or the conduct of the Business, notice of any violation of any laws,
regulations, orders or other requirements of any courts or other governmental or
regulatory authorities having jurisdiction over the Seller, the Purchased
Property and the Business, and the Seller is not in default with respect to any
order, writ, judgment, award, injunction or decree of any federal, state or
local court or governmental or regulatory authority or arbitrator, domestic or
foreign, applicable to the Business or any of the Purchased Property. The Seller
has no knowledge of any proposed change in any such laws, rules or regulations
(other than laws of general applicability) that would materially and adversely
affect the transactions contemplated by the Transaction Documents or all or a
material part of the Business or the Purchased Property.

 

SECTION 4.11. Litigation. Except as set forth in Schedule 4.11, there are no
claims, actions, suits, proceedings, labor disputes or investigations pending
or, to the knowledge of the Seller, threatened, before any federal, state or
local court or governmental or regulatory authority, domestic or foreign, or
before any arbitrator of any nature (including, without limitation, condemnation
proceedings), brought by or against the Seller or, to its knowledge after due
inquiry, any of its respective officers, directors, employees, agents or
Affiliates involving, affecting or relating to the Purchased Property, the
Seller Employee Benefit Plans (other than claims for benefits made in the
ordinary course of administration of such plans) or the transactions
contemplated by the Transaction Documents, nor is any basis known to the Seller
or any of its directors or officers for any such action, suit, proceeding or
investigation, except as set forth on Schedule 4.11. The Purchased Property is
not subject to any order, writ, judgment,

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

award, injunction or decree of any national, state or local court or
governmental or regulatory authority or arbitrator, domestic or foreign, that
affects or might affect the Business and/or the Purchased Property, or that
would or might interfere with the transactions contemplated by the Transaction
Documents.

 

SECTION 4.12. Contracts.

 

(a) Except as set forth on Schedule 4.12, the Seller, as it relates to the
Purchased Property, is not a party to or bound by:

 

  (i) any contracts, agreements, instruments, arrangements, guarantees,
licenses, commitments, undertakings or understandings that continue to be
binding on the Seller (each, a “Contract”) with any current or former employee,
director or officer of the Seller;

 

  (ii) any Contract with any employee, consultant or director of the Seller but
as to which the Seller could have aggregate liability in excess of $50,000;

 

  (iii) any Contract with any Affiliate;

 

  (iv) any Contract for the purchase of materials or personal property related
to the Purchased Property from any supplier or for the furnishing of services to
the Seller that involves, or could reasonably be expected to require, future
aggregate annual payments by the Seller of $50,000 or more;

 

  (v) any Contract for the sale, license or lease (as lessor) by the Seller of
services, materials, products, supplies or other assets, owned or leased by the
Seller related to the Purchased Property, that involves, or could reasonably be
expected to require, future aggregate annual payments to the Seller of $50,000
or more;

 

  (vi) any Contract pursuant to which the Seller is the lessor of, or permits
any third party to hold or operate, any real or personal property related to the
Purchased Property;

 

  (vii) any Contract (including, without limitation, loan agreements, credit
agreements, notes, bonds, mortgages or indentures) relating to or evidencing
indebtedness for borrowed money, letters of credit, the deferred purchase price
of property, conditional sale arrangements, capital lease obligations,
obligations secured by a Lien or interest rate or currency hedging activities
(including guarantees or other contingent liabilities in respect of any of the
foregoing) of the Seller in the amount of $50,000 or more;

 

  (viii) any Contracts relating to any material joint venture, partnership,
strategic alliance or similar arrangement;

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (ix) any Contracts which are material to the Seller and which restrict the
Seller from disclosing any information concerning or obtained from any other
Person;

 

  (x) any non-competition agreement or any other agreement or obligation which
purports to limit in any material respect the manner in which, or the localities
in which, the business of the Seller may be conducted;

 

  (xi) any Contract to allocate, share or otherwise indemnify for Taxes related
to the Owned Real Property; or

 

  (xii) any other Contract which is material to the Purchased Property or the
operation of the Plant.

 

The foregoing Contracts and agreements to which the Seller is a party or is
bound are collectively referred to herein as “Material Contracts.”

 

(b) Each Material Contract is valid and binding on the Seller and is in full
force and effect, and the Seller has performed all obligations required to be
performed by it to date under each Material Contract, except where such
noncompliance, individually or in the aggregate, would not be reasonably likely
to have a Material Adverse Effect. The Seller has no knowledge of, nor has given
or received notice of, any violation or default under (nor, to the knowledge of
the Seller, does there exist any condition which with the passage of time or the
giving of notice or both would result in such a violation or default under) any
Material Contract, except where such violations or defaults, individually or in
the aggregate, would not be reasonably likely to have a Material Adverse Effect.

 

SECTION 4.13. Employee Plans.

 

(a) Schedule 4.13(a) lists all “employee benefit plans” as defined in Section
3(3) of ERISA, executive compensation arrangements, change in control
agreements, vacation pay plans and severance pay plans or arrangements, all
specified fringe benefit plans as defined in Section 6039D of the Code, and all
other bonus, incentive compensation, deferred compensation, profit sharing,
stock option, stock appreciation right, stock bonus, stock purchase, employee
stock ownership, savings, supplemental unemployment, layoff, salary
continuation, retirement, pension, health, life insurance, disability, accident,
group insurance, holiday, sick leave, fringe benefit or welfare plan, maintained
or contributed to or required to be contributed to by the Seller, whether or not
maintained or contributed to pursuant to a collective bargaining agreement, for
the benefit of any current or former employee of the Seller who performs or
performed services in connection with the Business (collectively, the “Seller
Employee Benefit Plans”).

 

(b) The Seller has delivered to the Buyer a complete and accurate summary plan
description of the Seller Employee Benefit Plans. The requirements of ERISA and
the Code, as applicable, have been fulfilled in all material respects with
respect to any and all Seller Employee Benefit Plans, including, without
limitation, any legally mandated continuation of health care coverage with
respect to any “group health plan” (as such term is defined in Section 607(1) of
ERISA and Section 5000(b)(1) of the Code) as may be required under Part 6 of
Title I

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of ERISA or Section 4980B of the Code. Any and all Seller Employee Benefit Plans
intended to meet the requirements for qualification and exemption from taxation
under the Code have been determined to be so qualified and no event has occurred
nor does any condition exist which would subject the Seller to any penalty,
excise tax, or liability with respect to the Seller Employee Benefit Plans.

 

(c) Except as set forth on Schedule 4.13(c), neither the Seller nor any member
of the Seller’s “controlled group” (within the meaning of Section 4971(e)(2)(B)
of the Code) that includes the Seller (hereinafter referred to as a “Seller
ERISA Affiliate”) has, with respect to any Seller Employee Benefit Plan that is
an “employee pension benefit plan,” as defined in Section 3(2) of ERISA, ever
(i) failed to satisfy the minimum funding requirements of Section 412 of the
Code or Section 302 of ERISA (or the quarterly contribution requirements of
Section 412(m) of the Code and Section 302(e) of ERISA), unless the liability
with respect thereto has been discharged in full, (ii) terminated any Seller
Employee Benefit Plan that is subject to Title IV of ERISA, other than in a
voluntary or standard termination, (iii) effected either a “complete withdrawal”
or a “partial withdrawal,” as those terms as defined in Sections 4203 and 4205,
respectively, of ERISA, from any Multiemployer Plan or (iv) incurred any
liability due to the termination or reorganization of any Seller Employee
Benefit Plan that has not been completely discharged. None of the Seller
Employee Benefit Plans is a Multiemployer Plan.

 

SECTION 4.14. Insurance. Schedule 4.14 lists the aggregate coverage amount and
type and generally applicable deductibles of all policies of title, liability,
fire, casualty, business interruption, workers’ compensation and other forms of
insurance insuring the operation of the Business and the Purchased Property.
Except as set forth in Schedule 4.14(a), all such policies and bonds are in full
force and effect, underwritten by financially sound and reputable insurers and
sufficient for all applicable requirements of law and will not in any way be
affected by or terminated or lapsed, with respect to any activities conducted by
Seller at the Plant prior to or after the Closing Date and prior to the
Completion Date, by reason of the consummation of the transactions contemplated
by the Transaction Documents. The Seller shall maintain the coverage under all
policies and bonds listed in (i) Schedule 4.14(a) in full force and effect
through the Closing Date and (ii) Schedule 4.14(b) in full force and effect
through the Completion Date. The Seller is not in material default under any
provisions of any such policy of insurance nor has received notice of
cancellation of any such insurance. There is no claim pending under any of such
policies or bonds as to which coverage has been questioned, denied or disputed
by the underwriters of such policies or bonds.

 

SECTION 4.15. Employees and Labor Matters.

 

(a) The Seller is not a party to any collective bargaining agreement or other
labor union contract applicable to employees of the Business nor, within the
last three years have there been any organizational activities with respect to
the employees employed in connection with the Business, nor, to the Seller’s
knowledge, are there any pending or threatened activities or proceedings of any
labor union to organize any such employees.

 

(b) Except as set forth in Schedule 4.15(b): (i) with respect to employees
employed in connection with the Business, the Seller is in compliance with all
applicable laws relating to employment and employment practices, wages, hours,
and terms and conditions of

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

employment, (ii) there is no labor strike, slowdown, work stoppage or lockout,
pending or, to the knowledge of the Seller, threatened against or affecting the
Business, and the Seller has not experienced any strike, slow down or work
stoppage, lockout or other collective labor action, (iii) there are no charges
with respect to or relating to the Seller or the Business pending before the
Equal Employment Opportunity Commission or any state, local or foreign agency
responsible for the prevention of unlawful employment practices and (iv) the
Seller has not received any notice from any federal, state, local or foreign
agency responsible for the enforcement of labor or employment laws of an
intention to conduct an investigation of the Seller and no such investigation is
in progress.

 

(c) Schedule 4.15(c) contains a complete and accurate list as of the date hereof
of the following information for each employee employed by the Seller primarily
in connection with the Business: name; job title; date of commencement of
employment or engagement; current compensation (including annual base salary or
hourly rate, as applicable); sick and vacation leave that is accrued but unused;
and service credited for purposes of vesting and eligibility to participate
under any Seller Employee Benefit Plan, or any other employee benefit plan.

 

SECTION 4.16. Environmental Matters. To the best of Seller’s knowledge, except
as set forth on Schedule 4.16, the Seller has obtained, maintained in effect and
is in compliance with all licenses, permits, registrations, approvals and other
authorizations required under all applicable laws, regulations and other
requirements of governmental or regulatory authorities, including common law,
relating to pollution or to health, safety or to the protection of the
environment or natural resources (“Environmental Laws”) and is and has in the
past been in compliance with all Environmental Laws with respect to the
Purchased Property. The Seller has not performed or suffered any act which could
give rise to, or has otherwise incurred, liability under the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
or any other Environmental Laws, nor has the Seller received notice of any such
liability or any claim therefor or submitted notice pursuant to Section 103 of
such Act or any analogous state or local statute, rule or regulation to any
governmental agency with respect to the Purchased Property. Except as set forth
on Schedule 4.16, to the best of Seller’s knowledge, no hazardous substance,
hazardous waste, contaminant, pollutant or toxic substance (as such terms are
defined in any applicable Environmental Law), or petroleum, including crude oil
or any fraction, or natural gas, including liquids and synthetic gas usable for
fuel (“Hazardous Materials”) has been released, placed, dumped or otherwise come
to be located on, at, beneath or near any of the Purchased Property or any
surface waters or groundwaters thereon or thereunder. Except as set forth on
Schedule 4.16, the Seller does not own or operate, and has never owned or
operated, an underground storage tank containing a Hazardous Material on the
Purchased Property. The Seller is not subject to any existing, pending or to the
Seller’s knowledge, threatened, action, suit, investigation, order, agreement,
inquiry or proceeding arising under or relating to Environmental Laws with
respect to the Purchased Property. There has been no exposure (attributable to
any act or omission by the Seller) of any Person to any Hazardous Material in
violation of applicable Environmental Laws, or which would otherwise give rise
to a claim and/or liability under Environmental Law with respect to the
Purchased Property. To the best of Seller’s knowledge, there are no
asbestos-containing materials, wetlands, endangered species, wells, urea
formaldehyde insulation, surface impoundments or lagoons containing Hazardous
Materials, or polychlorinated biphenyls located at any of the

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Owned Real Property. None of the Owned Real Property is subject to any deed or
use restrictions arising under Environmental Laws. Except as set forth on
Schedule 4.16, none of the Seller or the Owned Real Property is subject to any
capital expenditures in order to maintain compliance with Environmental Laws.
The Seller has provided copies to the Buyer of all internal and external
environmental audits, studies, investigations, assessments and reports, and all
material internal and external correspondence on environmental matters relating
to the Business or the Owned Real Property in its possession or control.

 

SECTION 4.17. Microbial Matter. For purposes of this Section, the term
“Microbial Matter” shall mean: fungi, bacterial or viral matter which reproduces
through the release of spores or the splitting of cells or other means,
including, but not limited to, mold, mildew and viruses, whether or not such
Microbial Matter is living.

 

The Seller represents and warrants that, to the best of Seller’s knowledge: (a)
there have been no complaints relating to air quality or Microbial Matter at the
Owned Real Property; (b) there have been no significant incidents of water
damage at the Owned Real Property or visual evidence of Microbial Matter in any
structure or system at the Owned Real Property; (c) to the Seller’s knowledge,
there have been no indications of improper design or construction of any
structure at the Owned Real Property or any system contained therein that has
led or could reasonably be expected to lead to the growth of Microbial Matter;
(d) there is no pending, or to the Seller’s knowledge, threatened claim,
investigation or proceeding pending relating to Microbial Matter; and (e) the
Seller has provided true and complete copies to the Buyer of all reports,
surveys, assessments and material documents relating to Microbial Matter at the
Owned Real Property.

 

SECTION 4.18. Offering Exemption; Knowledge and Experience; Economic Risk. Each
of the Seller and Mid-Am is an accredited investor as such term is defined in
Rule 501(a) of the Securities Act. Each of the Seller and Mid-Am understands
that the Shares have not been registered under the Securities Act, nor qualified
under any state securities laws, and that they are being offered and sold
pursuant to an exemption from such registration and qualification based in part
upon the representations of the Seller and Mid-Am contained herein. Each of the
Seller and Mid-AM is familiar with the business and operations of the Parent and
the Buyer and has been given the opportunity to obtain from the Parent and the
Buyer all information that it has requested regarding its business plans and
prospects. Each of the Seller and Mid-AM has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment contemplated by this Agreement; each of the Seller and
Mid-Am is able to bear the economic risk of its investment in the Parent
(including a complete loss of its investment).

 

SECTION 4.19. Limitations on Disposition. Each of the Seller and Mid-Am
recognizes that no public market currently exists for the Common Stock Shares
and Preferred Stock Shares, respectively. Each of the Seller and Mid-Am
understands that it must bear the economic risk of this investment indefinitely
unless the Common Stock Shares or the Preferred Stock Shares, as applicable, are
registered pursuant to the Securities Act or an exemption from such registration
is available, and unless the disposition of such securities is qualified under
applicable state securities laws or an exemption from such qualification is
available. Each of the Seller and Mid-Am further understands that there is no
assurance that any exemption from the

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Securities Act will be available, or, if available, that such exemption will
allow the Seller or Mid-Am to transfer any or all of the Common Stock Shares or
Preferred Stock Shares, as applicable, in the amounts, or at the time the Seller
or Mid-Am might propose. Each of the Seller and Mid-Am understands at the
present time Rule 144 under the Securities Act is not applicable to sales of the
Shares.

 

SECTION 4.20. Investment Purpose. The Seller and Mid-Am are acquiring the Common
Stock Shares and the Preferred Stock Shares, respectively, solely for their own
account for investment and not with a view toward the resale, transfer, or
distribution thereof, nor with any present intention of distributing the Common
Stock Shares and the Preferred Stock Shares, respectively. No other Person has
any right with respect to or interest in the Common Stock Shares and Preferred
Stock Shares to be purchased by the Seller and Mid-Am, respectively, nor has the
Seller or Mid-Am agreed to give any Person any such interest or right in the
future, except that the Seller may, in the future, transfer all or a portion of
the Common Stock Shares owned by it to Mid-Am. In the event of such a transfer,
Mid-Am shall acquire such Common Stock Shares for its own account for investment
and not with a view toward the resale, transfer, or distribution thereof, nor
with any present intention of distributing such Common Stock Shares. No other
Person shall have any right with respect to or interest in any Common Stock
Shares to be transferred by the Seller to Mid-Am, nor shall Mid-Am agree to give
any Person any such interest or right in the future.

 

SECTION 4.21. Compliance with Law. The Business of the Seller is not being and
has not been conducted in violation of any applicable order, writ, judgment,
injunction, decree, statute, ordinance, rule or regulation of any Governmental
Entity, except such violations which, in the aggregate, is not reasonably likely
to have a Material Adverse Effect.

 

SECTION 4.22. Survival. Each of the representations and warranties set forth in
this Article 4 shall be deemed represented and made by the Seller and/or Mid-Am,
as applicable, at the Closing as if made at such time and shall survive the
Closing notwithstanding any investigation on the part of the Buyer for a period
terminating on the first (1st) anniversary of the Closing Date, provided,
however, that representations and warranties contained in Sections 4.6 and 4.16
shall survive until the expiration of the statute of limitations applicable to a
violation of any such representation or warranty and the representations and
warranties contained in Sections 4.3 and 4.10 hereof shall survive indefinitely.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BUYER.

 

Except as disclosed in the SEC Reports, the Parent and/or the Buyer hereby
represents and warrants to the Seller as follows:

 

SECTION 5.1. Corporate Organization. Each of the Parent and the Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of incorporation, and has all requisite corporate power and
authority to own its properties and assets and to conduct its businesses as now
conducted. Copies of the Certificate of Incorporation and By-laws of each of the
Parent and the Buyer, with all amendments thereto to the date hereof, have been
furnished to the Seller, and such copies are accurate and complete as of the
date hereof.

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.2. Qualification to Do Business. Each of the Parent and the Buyer is
duly qualified to do business as a foreign corporation and is in good standing
in every jurisdiction in which the character of the properties owned or leased
by it or the nature of the business conducted by it makes such qualification
necessary, except where such lack of qualification would not be reasonably
likely to have a Buyer Material Adverse Effect.

 

SECTION 5.3. Financial Statements; SEC Filings.

 

(a) The Parent has filed all SEC Reports. The SEC Reports, including the
financial statements contained therein, (i) were prepared in accordance with the
requirements of the Exchange Act as in effect at the time they were filed and
(ii) did not at the time they were filed contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. There are no facts
existing as of the date hereof peculiar to the Parent or any Subsidiary of the
Parent which the Parent has not disclosed in the SEC Reports which, either
individually or in the aggregate, would reasonably be expected to have a Buyer
Material Adverse Effect. Neither the Parent nor the Buyer is party to any [Eagle
Material Contract] that was required to have been filed as an exhibit to any SEC
Report that was not so filed, other than this Agreement.

 

(b) The financial statements contained in the SEC Reports were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto) and fairly presented
the financial position of the Parent and its Subsidiaries as at the respective
dates thereof and the statements of operations and cash flows of the Parent and
its Subsidiaries for the periods indicated, except that the unaudited interim
financial statements were or are subject to normal and recurring year-end
adjustments (none of which will be material in amount and effect).

 

(c) Except as reflected or reserved against in the financial statements
contained in the SEC Reports filed prior to the date of this Agreement or as
otherwise disclosed in such SEC Reports, the Parent and its Subsidiaries have no
liabilities of any nature (whether accrued, absolute, contingent or otherwise)
which, individually or in the aggregate, would have, or are reasonably likely to
have, a Buyer Material Adverse Effect.

 

SECTION 5.4. Authorization and Validity of Agreement. Each of the Parent and the
Buyer has all requisite corporate power and authority to enter into the Buyer
Transaction Documents to which it is a party and to carry out its respective
obligations thereunder. The execution and delivery of the Buyer Transaction
Documents to which it is a party and the performance of the Parent’s and the
Buyer’s obligations thereunder, respectively, have been duly authorized by all
necessary corporate action by the Board of Directors and stockholders of the
Parent and the Buyer, respectively, and no other corporate proceedings on the
part of the Parent or the Buyer is necessary to authorize such execution,
delivery and performance. This Agreement has been duly executed by each of the
Parent and the Buyer and constitutes its valid and binding obligation,
enforceable against it in accordance with its terms, except as may be

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limited by applicable bankruptcy, insolvency, moratorium or similar laws of
general application relating to or affecting creditors’ rights generally and
except for the limitations imposed by general principles of equity.

 

SECTION 5.5. No Conflict or Violation. The execution, delivery and performance
by the Parent or the Buyer of the Buyer Transaction Documents to which it is a
party does not and will not (i) violate or conflict with any provision of the
Certificate of Incorporation or By-laws of the Parent and the Buyer,
respectively, and (ii) violate any provision of law, or any order, judgment or
decree of any court or other governmental or regulatory authority, nor (iii)
violate nor will result in a breach of or constitute (with due notice or lapse
of time or both) a default under any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Parent and/or the Buyer is a party or by which the Parent and/or the Buyer
is bound or to which any of the Parent’s and/or the Buyer’s properties or assets
are subject except where such violation, breach or default would be reasonably
likely to have a Buyer Material Adverse Effect.

 

SECTION 5.6. Compliance with Law; Licenses. The operations of the Parent and its
Subsidiaries have been conducted in accordance with all applicable laws,
regulations, orders and other requirements of all courts and other governmental
or regulatory authorities having jurisdiction over the Parent or any of it
Subsidiaries and their respective assets, properties and operations, except
where such conduct would not be reasonably likely to have a Buyer Material
Adverse Effect. Except as set forth in the SEC Reports, neither the Parent nor
any of its Subsidiaries has received notice of any violation of any such law,
regulation, order or other legal requirement, and neither the Parent nor any of
its Subsidiaries is in default with respect to any order, writ, judgment, award,
injunction or decree of any federal, state or local court or governmental or
regulatory authority or arbitrator, domestic or foreign, applicable to its
business or any of its assets, properties or operations.

 

SECTION 5.7. Litigation. There are no claims, actions, suits, proceedings, labor
disputes or investigations pending or, to the best knowledge of the Parent and
its Subsidiaries, threatened, before any federal, state or local court or
governmental or regulatory authority, domestic or foreign, or before any
arbitrator of any nature, brought by or against the Parent, any of its
Subsidiaries, or any of their respective officers, directors, employees, agents
or Affiliates involving, affecting or relating to the transactions contemplated
by the Transaction Documents, nor is any basis known to the Parent, any of its
Subsidiaries or any of their respective directors or officers for any such
action, suit, proceeding or investigation, except where such claims, actions,
suits, proceedings, disputes or investigations would not be reasonably likely to
have a Buyer Material Adverse Effect. Neither the Parent nor any of its
Subsidiaries is subject to any order, writ, judgment, award, injunction or
decree of any national, state or local court or governmental or regulatory
authority or arbitrator, domestic or foreign, that would be reasonably likely to
have a Buyer Material Adverse Effect.

 

SECTION 5.8. Capitalization. After giving effect to the Charter Amendment, the
authorized capital stock of the Parent shall consist of 2,500,000 shares of
Common Stock and 1,000,000 shares of Preferred Stock. Immediately prior to the
consummation of the transactions contemplated by this Agreement and consummation
of the Repurchase and Exchange Agreement and the Contribution and Exchange
Agreement, the issued and outstanding capital stock of the

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Parent in the amounts held beneficially and of record is as set forth on
Schedule 5.8(a) hereto. Immediately following consummation of the transactions
contemplated by this Agreement and consummation of the Repurchase and Exchange
Agreement and the Contribution and Exchange Agreement, the issued and
outstanding capital stock of the Parent in the amounts held beneficially and of
record shall be as set forth on Schedule 5.8(b) hereto.

 

SECTION 5.9. Valid Issuance. The issuance of the Shares pursuant to this
Agreement have been duly authorized and such Shares, when paid for or issued in
accordance with the terms hereof, shall be validly issued, fully paid and
non-assessable. Except as set forth on Schedule 5.9, the issuance, sale and
delivery of the Shares are not subject to any preemptive right of stockholders
of the Parent arising under law or the Parent’s Restated Certificate of
Incorporation after giving effect to the Charter Amendment or the Parent’s
By-laws or to any contractual right of first refusal or other right in favor of
any Person.

 

SECTION 5.10. Consents and Approvals. Schedule 5.10 sets forth a true and
complete list of each consent, waiver, authorization or approval of any
governmental or regulatory authority, domestic or foreign, or of any other
Person, and each declaration to or filing or registration with any such
governmental or regulatory authority, that is required in connection with the
execution and delivery of the Transaction Documents by the Parent and the Buyer
or the performance by each of the Parent and the Buyer of its obligations
thereunder, other than such consents, waivers, authorizations or approvals whose
absence would not be reasonably likely to have a Buyer Material Adverse Effect.

 

SECTION 5.11. Private Offering. Neither the Parent nor anyone acting on its
behalf has sold or has offered any of the Shares for sale to, or solicited
offers to buy from, or otherwise approached or negotiated with respect thereto
with, any prospective purchaser, other than the Seller. Neither the Parent nor
anyone acting on its behalf shall offer the Shares for issue or sale to, or
solicit any offer to acquire any of the same from, anyone so as to bring the
issuance and sale of such Shares, or any part thereof, within the provisions of
Section 5 of the Securities Act. Based upon the representations of the Seller
set forth in Section 4 hereof, the offer, issuance and sale of the Shares are
and will be exempt from the registration and prospectus delivery requirements of
the Securities Act, and have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws.

 

SECTION 5.12. Brokerage. There are no claims for brokerage commissions or
finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement made by or on behalf of
the Parent and the Buyer and the Parent and the Buyer agree to indemnify and
hold the Seller harmless against any costs or damages incurred as a result of
any such claim.

 

SECTION 5.13. Employee Plans.

 

(a) Schedule 5.13(a) lists all “employee benefit plans” as defined in Section
3(3) of ERISA, executive compensation arrangements, change in control
agreements, vacation pay plans and severance pay plans or arrangements, all
specified fringe benefit plans as defined in Section 6039D of the Code, and all
other bonus, incentive compensation, deferred compensation,

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

profit sharing, stock option, stock appreciation right, stock bonus, stock
purchase, employee stock ownership, savings, supplemental-unemployment, layoff,
salary continuation, retirement, pension, health, life insurance, disability,
accident, group insurance, holiday, sick leave, fringe benefit or welfare plan,
maintained or contributed to or required to be contributed to by the Parent or
its Subsidiaries whether or not maintained or contributed to pursuant to a
collective bargaining agreement for the benefit of any current or former
employee of the Parent or any of its Subsidiaries who performed services for the
Parent or any of its Subsidiaries (collectively, the “Buyer Employee Benefit
Plans”).

 

(b) Copies of the following documents, with respect to each of the Buyer
Employee Benefit Plans, as applicable, have been made available to the Seller by
the Parent and/or Buyer: (i) all plan and related trust documents, and
amendments thereto; (ii) the most recent IRS Form 5500; (iii) the most recent
IRS determination letter; (iv) summary plan descriptions; and (v) the most
recent actuarial report.

 

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect or except as set forth on
Schedule 5.13(d):

 

  (i) All Buyer Employee Benefit Plans have been maintained in accordance with
their express terms and with all provisions of ERISA and the Code (including
rules and regulations thereunder) and other applicable law.

 

  (ii) None of the Buyer Employee Benefit Plans is a Multiemployer Plan, and
neither the Parent or its Subsidiaries nor any member of the Parent’s or
Subsidiaries’ “controlled group” (within the meaning of Section 4971(e)(2)(B) of
the Code) that includes the Parent or any of its Subsidiaries (hereinafter
referred to as a “Buyer ERISA Affiliate”)has withdrawn in a complete or partial
withdrawal from any Multiemployer Plan, nor has any of them incurred any present
or contingent liability due to the termination or reorganization of a
Multiemployer Plan.

 

  (iii) Neither the Parent nor any of its Subsidiaries nor any Buyer ERISA
Affiliate has ever maintained, sponsored, contributed to or otherwise incurred
any present or contingent liability with respect to any “single-employer plan”,
as defined in Section 4001(a)(15) of ERISA, and neither the Parent nor any of
its Subsidiaries nor any Buyer ERISA Affiliate has any present or contingent
liability under Title IV of ERISA to the Pension Benefit Guaranty Corporation or
to a trustee appointed under Section 4042 of ERISA, and no events have occurred
and no circumstances exist that could reasonably be expected to result in any
such liability to the Parent, any of its Subsidiaries or any Buyer ERISA
Affiliate.

 

  (iv) There are no actions, disputes, suits, claims, arbitration or legal,
administrative or other proceeding or governmental investigation pending (other
than routine claims for benefits) or, to the knowledge of the Parent or the
Buyer, threatened, alleging any breach of the terms of any Buyer Employee
Benefit Plan or of any fiduciary duties thereunder or violation of any
applicable law with respect to any Buyer Employee Benefit Plan.

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (v) The Parent and its Subsidiaries have complied with the requirements of
Section 4980B of the Code and Parts 6 and 7 of Subtitle B of Title I of ERISA
regarding health care coverage under the Buyer Employee Benefit Plans.

 

SECTION 5.14. Insurance. All material insurance policies maintained by the
Parent and/or the Buyer are in full force and effect, and no notice of
cancellation has been given with respect to any such policy. All premiums due on
such policies have been paid in a timely manner and the Parent and/or the Buyer,
as the case may be, have complied in all material respects with the terms and
provisions of such policies.

 

SECTION 5.15. Labor Relations. Except as provided on Schedule 5.15, neither the
Parent nor any of its Subsidiaries is a party to any collective bargaining
agreement covering any individual who performs services as an employee primarily
for the Parent or its Subsidiaries, and there are no controversies or unfair
labor practice proceedings pending or, to the knowledge of the Parent or its
Subsidiaries, threatened, between the Parent or any of its Subsidiaries and any
current or former employees of the Parent or any of its Subsidiaries, that is
reasonably likely to result in a labor strike, dispute, slow-down or work
stoppage or otherwise have a Buyer Material Adverse Effect. To the knowledge of
the Parent and its Subsidiaries, no organizational effort is presently being
made or, to the knowledge of the Parent and its Subsidiaries, threatened by or
on behalf of any labor union.

 

SECTION 5.16. Environmental Matters.

 

(a) Except as would not reasonably be likely to result in Buyer Material Adverse
Effect, neither the Parent nor any of its Subsidiaries has transported, disposed
of or arranged for the disposal of, Hazardous Materials in violation of any
Environmental Law, or in a manner that could result in liability to the Parent
or its Subsidiaries.

 

(b) Except as would not reasonably be likely to result in a Buyer Material
Adverse Effect, the Parent and its Subsidiaries currently hold and are in
compliance with all approvals, permits, licenses, clearances and consents
required under Environmental Laws for the conduct of the business of the Parent
and its Subsidiaries.

 

(c) No action, proceeding, revocation proceeding, amendment procedure, writ,
injunction or claim is pending, or to the knowledge of the Parent and its
Subsidiaries, threatened alleging that the Parent or any of its Subsidiaries is
in violation of or liable under any Environmental Law.

 

(d) Except as would not reasonably be likely to result in a Buyer Material
Adverse Effect, the Parent and its Subsidiaries are in compliance with all
applicable Environmental Laws. To the knowledge of the Parent and its
Subsidiaries, there are no material expenditures required to maintain or achieve
compliance.

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.17. Tax Matters.

 

(a) (i) The Parent and its Subsidiaries have filed (or joined in the filing of)
when due all Tax Returns required by applicable law to be filed with respect to
the Parent and its Subsidiaries and all Taxes shown to be due on such Tax
Returns have been paid; (ii) all such Tax Returns were true, correct and
complete as of the time of such filing in all material respects; (iii) all Taxes
relating to periods ending on or before the Closing Date owed by the Parent or
its Subsidiaries (whether or not shown on any Tax Return) or to which the Parent
or its Subsidiaries may be liable at any time on or prior to the Closing Date,
if required to have been paid, have been paid (except for Taxes which are being
contested in good faith); or (iv) any liability of the Parent or its
Subsidiaries for Taxes not yet due and payable, or which are being contested in
good faith, has been provided for on the financial statements of the Parent and
its Subsidiaries in accordance with GAAP.

 

(b) No current or former Subsidiary of the Parent or any of its Subsidiaries has
ever been a member of any “affiliated group” (within the meaning of Section
1504(a) of the Code) included in any consolidated federal income Tax Return
filed with the Internal Revenue Service other than an affiliated group of which
the Parent or a Subsidiary of the Parent is the common parent.

 

SECTION 5.18. Intellectual Property. The Parent and its Subsidiaries own all
right, title and interest in and to, or are licensed or otherwise possess valid
and enforceable rights to use, all patents, trademarks, service marks, trade
names, trade secrets, domain names, computer software, copyrights, inventions,
processes, discoveries, formulas, research and development, and applications and
registrations for any of the foregoing, in each case, which are material to the
conduct of the business of the Parent and its Subsidiaries taken as a whole,
(collectively, the “Intellectual Property Rights”). To the Parent’s and Buyer’s
knowledge, there are no conflicts with or infringements of any Intellectual
Property Rights by any third party, and the conduct of the business of the
Parent and its Subsidiaries does not conflict with or infringe any intellectual
property or other proprietary right of any third party. There are neither any
outstanding nor, to the Parent’s or the Buyer’s knowledge, threatened disputes
or disagreements with respect to any of the Intellectual Property Rights nor to
the Parent’s or the Buyer’s knowledge is there any basis therefor. The Parent
and its Subsidiaries have taken commercially reasonable steps to protect their
trade secrets and, to the knowledge of the Parent and the Buyer, such trade
secrets have not been used, disclosed or appropriated to the detriment of the
Parent or its Subsidiaries.

 

SECTION 5.19. Absence of Certain Changes or Events. Except as set forth on
Schedule 5.19, since July 3, 2004, there has not been:

 

  (a) any change or event that has had or is reasonably likely to have a Buyer
Material Adverse Effect;

 

  (b) any change in any method of accounting or accounting practice of the
Parent or the Buyer;

 

  (c) any strike, picketing, work slowdown or other labor disturbance that has
had or is reasonably likely to have a Buyer Material Adverse Effect;

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) any damage, destruction or loss (whether or not covered by insurance) with
respect to any of the assets of the Parent or its Subsidiaries that has had or
is reasonably likely to have a Buyer Material Adverse Effect;

 

(e) any (A) grant of any severance or termination pay to (1) any director or
officer of the Parent or any Subsidiary or (2) any other employee of the Parent
or any Subsidiary, except in the case of clause (2) in an aggregate cost not to
exceed $1,000,000; (B) employment, deferred compensation or other similar
agreement (or any amendment to any such existing agreement) with any director,
officer or employee of the Parent or any Subsidiary entered into; (C) increase
in benefits payable under any existing severance or termination pay policies or
employment agreements; or (D) increase in compensation, bonus or other benefits
payable to directors, officers or employees of the Parent or any Subsidiary
other than, in the case of employees (other than directors and officers), in the
ordinary course of business consistent with past practice;

 

(f) any acquisition (by merger, consolidation, purchase of assets or otherwise)
of any Person or business, or any sale of all or any material portion of the
Parent’s or its Subsidiaries’ assets;

 

(g) any pledge of any assets of the Parent’s or any Subsidiary or the granting
of any Lien on any assets of the Parent or any Subsidiary;

 

(h) the commencement or settlement of any material legal proceedings;

 

(i) any action taken by a Governmental Entity that affects, in a material
respect, the business of the Parent or its Subsidiaries; or

 

(j) any redemption or other acquisition of Parent’s Common Stock or capital
stock of the Company or options or rights to acquire shares of capital stock of
the Parent by the Parent or any declaration or payment of any dividend or other
distribution in cash, stock or property with respect to Parent’s Common Stock,
except for purchases heretofore made pursuant to the terms of the Buyer Employee
Benefit Plans or pursuant to this Agreement, the Contribution and Exchange
Agreement or the Repurchase and Exchange Agreement.

 

SECTION 5.20. Contracts.

 

(a) Neither the Parent nor any of its Subsidiaries is a party to or bound by any
“material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K) (the “Eagle Material Contracts”);

 

(b) Each Eagle Material Contract is valid and binding on the Parent or its
Subsidiaries and is in full force and effect, and the Parent or its Subsidiaries
has performed all obligations required to be performed by it to date under each
Eagle Material Contract, except where such noncompliance, individually or in the
aggregate, would not have a Buyer Material Adverse Effect. Neither the Parent
nor any of its Subsidiaries knows of, nor has given or received notice of, any
violation or default under (nor, to the knowledge of the Parent or any of its
Subsidiaries, does there exist any condition which with the passage of time or
the giving of notice or both would result in such a violation or default under)
any Eagle Material Contract, except where such violations or defaults,
individually or in the aggregate, would not have a Buyer Material Adverse
Effect.

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.21. Survival. Each of the representations and warranties set forth in
this Article 5 shall be deemed represented and made by the Parent and/or the
Buyer, as the case may be, at the Closing as if made at such time and shall
survive the Closing notwithstanding any investigation on the part of the Seller
for a period terminating on the first (1st) anniversary of the Closing Date,
provided, however, that representations and warranties contained in Sections
5.16 and 5.17 hereof shall survive until the expiration of the statute of
limitations applicable to a violation of any such representation or warranty,
and the representations and warranties contained in Sections 5.4 and 5.6 hereof
shall survive indefinitely.

 

SECTION 6. COVENANTS OF THE SELLER.

 

The Seller covenant as follows:

 

SECTION 6.1. Conduct of Business Before the Closing Date.

 

(a) Without the prior written consent of the Parent and the Buyer, between the
date hereof and the Closing Date, the Seller shall not, except as required or
expressly permitted pursuant to the terms hereof:

 

  (i) make any sale, assignment, transfer, abandonment or other conveyance of
the Purchased Property or any part thereof, except transactions pursuant to
existing contracts set forth in the Schedules hereto and dispositions of
worn-out or obsolete equipment for fair or reasonable value in the ordinary
course of business consistent with past practice;

 

  (ii) subject any of the Purchased Property, or any part thereof, to any Lien
or suffer such to exist other than such Liens as may arise in the ordinary
course of business consistent with past practice by operation of law and that
will not be reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect or interfere materially with the use, operation,
enjoyment or marketability of any of the Purchased Property or the conduct of
the Business;

 

  (iii) make or commit to make any capital expenditure relating to the Purchased
Property in excess of $50,000;

 

  (iv) acquire any new Equipment and Machinery except in the ordinary course of
business consistent with past practice;

 

  (v) fail to keep in full force and effect insurance comparable in amount and
scope of coverage maintained in respect of the Business;

 

  (vi) take any other action that would cause any of the representations and
warranties made by the Seller in the Transaction Documents not to remain true
and correct;

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (vii) make, enter into, modify, amend in any material respect or terminate any
Contract or expenditure with respect to any Purchased Property, where such
Contract, bid or expenditure is for (A) a Contract entailing payments in excess
of $50,000 or (B) a Contract having a term in excess of ninety (90) days;

 

  (viii) settle, release or forgive any claim or litigation or waive any right
with respect to the Purchased Property or employees employed in connection with
the Business; or

 

  (ix) commit to do any of the foregoing.

 

  (b) From and after the date hereof and until the Closing Date, the Seller
shall:

 

  (i) continue to maintain, in all material respects, the Purchased Property in
accordance with present practice in a condition suitable for its current use and
to operate the Plant in the ordinary course of business;

 

  (ii) file, when due or required, federal, state, foreign and other tax returns
and other reports required to be filed and pay when due all taxes, assessments,
fees and other charges lawfully levied or assessed against them, unless the
validity thereof is contested in good faith and by appropriate proceedings
diligently conducted;

 

  (iii) keep the Files and Records in the ordinary course of business and in
accordance with existing practice.

 

SECTION 6.2. Conduct of Business Before the Completion Date. Without the prior
written consent of the Parent and the Buyer, between the Closing Date and the
Completion Date, the Seller shall not, except as required or expressly permitted
pursuant to the terms hereof:

 

(a) enter into or adopt any new (or amend any existing) Seller Employee Benefit
Plan or employment, severance or consulting agreement, grant any general
increase in the compensation of officers or employees (including any such
increase pursuant to any Seller Employee Benefit Plan, or grant any increase in
the compensation payable or to become payable to any employee, except in
accordance with pre-existing contractual provisions or consistent with past
practice;

 

(b) settle, release or forgive any claim or litigation or waive any right with
respect to the employees employed in connection with the Business;

 

SECTION 6.3. Actions Before Closing Date and Completion Date. The Seller shall
not take any action which shall cause it to be in breach of any representations,
warranties, covenants or agreements contained in this Agreement. The Seller
shall use reasonable commercial efforts to perform and satisfy all conditions to
Closing to be performed or satisfied by the Seller under this Agreement as soon
as possible, but in no event later than the Closing Date. The Seller shall use
reasonable commercial efforts to perform and satisfy all conditions to
consummation of the Final Transfer to be performed or satisfied by the Seller
under this Agreement and the Transition Agreement as soon as reasonably
possible.

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.4. Consents and Approvals. The Seller shall use reasonable commercial
efforts to obtain all consents and approvals of third parties required to be
obtained by the Seller to effect the transactions contemplated by the
Transaction Documents.

 

SECTION 6.5. Access to Properties and Records. The Seller shall afford to the
Buyer, and to the accountants, counsel and representatives of the Buyer, full
access during normal business hours throughout the period prior to the Closing
Date (or the earlier termination of this Agreement pursuant to Section 14
hereof) to all properties, books, contracts, commitments and records of the
Seller relating to the Purchased Property and, during such period, shall furnish
promptly to the Buyer all other information concerning the Plant, its properties
and its personnel as the Buyer may reasonably request, provided that no
investigation or receipt of information pursuant to this Section 6.6 shall
qualify any representation or warranty of the Seller or the conditions to the
obligations of the Buyer. The Seller shall also afford the Buyer full access to
the Plant, all operations of the Plant and to all Purchased Property throughout
the period prior to the Closing Date.

 

SECTION 6.6. Negotiations. From and after the date hereof, neither the Seller,
any Affiliate, nor any of its respective officers or directors nor anyone acting
on behalf of the Seller or such persons shall, directly or indirectly,
encourage, solicit, engage in discussions or negotiations with, or provide any
information to, any Person, firm, or other entity or group (other than the Buyer
or its representatives) concerning any merger, sale of substantial assets,
purchase or sale of shares of capital stock or similar transaction involving the
Seller, the Business or any other transaction inconsistent with the transactions
contemplated hereby. The Seller shall promptly communicate to the Buyer any
inquiries or communications concerning any such transaction which they may
receive or of which they may become aware.

 

SECTION 6.7. Further Assurances. Upon the request of the Parent or the Buyer at
any time after the Closing Date, the Seller shall forthwith execute and deliver
such further instruments of assignment, transfer, conveyance, endorsement,
direction or authorization and other documents as the Parent, the Buyer or their
counsel may reasonably request to perfect title of the Buyer and its successors
and assigns to the Purchased Property or otherwise to effectuate the purposes of
the Transaction Documents.

 

SECTION 6.8. Reasonable Commercial Efforts. Upon the terms and subject to the
conditions of this Agreement, the Seller will use reasonable commercial efforts
to take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary, proper or advisable consistent with applicable law to
consummate and make effective in the most practicable manner the transactions
contemplated hereby.

 

SECTION 6.9. Notice of Breach. Through the Closing Date, the Seller shall
promptly give the Buyer written notice with particularity upon having knowledge
of any matter that may constitute a breach of any representation, warranty,
agreement or covenant contained in this Agreement.

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.10. Assignment of Contracts and Warranties. At the Closing and
effective as of the Closing Date, the Seller shall assign to the Buyer all its
rights under the Contracts set forth on Schedule 2.7(a)(i) hereof. On the
Completion Date and effective as of the date thereof, the Seller shall assign to
the Buyer all its rights under the Contracts set forth on Schedule 2.7(a)(ii)
hereof. Notwithstanding the foregoing, no Contract shall be assigned contrary to
law or the terms of such Contract and, with respect to Contracts that cannot be
assigned to the Buyer at the Closing Date or the Completion Date, as applicable,
the performance obligations of the Seller thereunder shall, unless not permitted
by such Contract, be deemed to be subleased or subcontracted to the Buyer until
such Contract has been assigned. The Seller shall (i) use reasonable commercial
efforts to obtain all necessary consents, (ii) cooperate with the Buyer in any
arrangement designed to provide to the Buyer the benefits (including the
exercise of rights) under any such Contracts, including enforcement for the
benefit of the Buyer (and at the Buyer’s expense) of any and all rights of
Seller against a third party thereto arising out of the breach or cancellation
by such third party or otherwise, (iii) hold all monies paid thereunder in trust
for the account of the Buyer and (iv) remit all such money to the Buyer as
promptly as possible.

 

SECTION 6.11. Surveys. Buyer shall obtain a survey (the “Survey”) of the Owned
Real Property at Seller’s sole cost and expense.

 

SECTION 6.12. Title Affidavits. The Seller shall execute and deliver to the
Buyer’s title insurance company any and all title affidavits and indemnities
customarily delivered by a purchaser or seller, as the case may reasonably be,
required by the title insurance company to issue a title insurance policy or
title insurance policies in form and substance satisfactory to Buyer, together
with any endorsements or affirmative insurance required by Buyer, for the Owned
Real Property.

 

SECTION 6.13. Environmental Studies. At least thirty (30) days prior to Closing,
a Phase I Environmental Site Assessment shall be prepared by Buyer’s consultant,
engineer or consulting or engineering firm including, at Buyer’s sole
discretion, a compliance audit of the improvements and operations, and, if
recommended or otherwise reasonable based on the findings of such report, Seller
shall permit Buyer to conduct a Phase II investigation (including without
limitation, an assessment of the presence for lead) on the Owned Real Property
prepared by Buyer’s consultant, engineer or consulting or engineering firm,
licensed in the state or states in which such properties are located. The
reports shall be in the form, scope and substance satisfactory to the Buyer in
its sole discretion (including any findings and conclusions contained in the
reports). All costs associated with preparation of the reports contemplated by
this Section 6.13 shall be borne by the Seller.

 

SECTION 6.14. Resale of Shares.

 

(a) The Seller covenants that it will not sell or otherwise transfer the Shares
except pursuant to an effective registration under the Securities Act or in a
transaction which, in the opinion of counsel reasonably satisfactory to the
Parent, qualifies as an exempt transaction under the Securities Act and the
rules and regulations promulgated thereunder.

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The certificates evidencing the Shares will bear the following legend
reflecting the foregoing restrictions on the transfer of such securities:

 

“The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended (the “Act”), and may not be transferred except pursuant
to an effective registration under the Act or in a transaction which, in the
opinion of counsel reasonably satisfactory to the Company, qualifies as an
exempt transaction under the Act and the rules and regulations promulgated
thereunder.”

 

SECTION 6.15. Confidentiality. As to so much of the information and other
material furnished under or in connection with this Agreement (whether furnished
before, on or after the date hereof) as constitutes or contains confidential
business, financial or other information of the Parent or any Subsidiary, the
Seller covenants for itself and its directors, officers and partners that it
will use due care to prevent its officers, directors, partners, employees,
counsel, accountants and other representatives from disclosing such information
to Persons other than their respective authorized employees, counsel,
accountants, shareholders, partners, limited partners and other authorized
representatives; provided, however, that the Seller may disclose or deliver any
information or other material disclosed to or received by it should the Seller
be advised by its counsel that such disclosure or delivery is required by law,
regulation or judicial or administrative order. In the event of any termination
of this Agreement prior to the Closing Date, the Seller shall return to the
Parent all confidential material previously furnished to the Seller or its
officers, directors, partners, employees, counsel, accountants and other
representatives in connection with this transaction. For purposes of this
Section 6.16, “due care” means at least the same level of care that the Seller
would use to protect the confidentiality of its own sensitive or proprietary
information, and this obligation shall survive termination of this Agreement.

 

SECTION 6.16. Supplements to Schedules. From time to time prior to the Closing,
but in no event later than forty-eight (48) hours prior to the Closing, Seller
shall promptly supplement or amend the Schedules corresponding to the
representations and warranties set forth in Section 4 hereof with respect to any
matter, condition or occurrence hereafter arising which, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in any such Schedule. No supplement or amendment shall be
deemed to cure any breach of any representation or warranty made in this
Agreement or have any effect for the purpose of determining satisfaction of the
conditions set forth in Section 12 hereof or the compliance by Seller with any
covenant set forth herein.

 

SECTION 6.17. Transaction Bonus Plan. Following the Closing Date the Buyer shall
adopt a Transaction Bonus Plan, which shall provide for the payment of
transaction bonuses to key employees of the Buyer in the event of, and in
connection with, a Company Sale (as such term shall be defined in the
Transaction Bonus Plan; provided, that the transactions described in this
Agreement shall not constitute a “Company Sale” or trigger the payment of such
bonuses). The proposed material terms of the Transaction Bonus Plan are set
forth on Schedule 6.17.

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 7. COVENANTS OF THE PARENT AND THE BUYER.

 

The Parent and the Buyer covenant as follows:

 

SECTION 7.1. Conduct of Business Before the Closing Date. From and after the
date hereof and until the Closing Date, the Parent and its Subsidiaries shall
continue to maintain, in all material respects, their real and personal property
in accordance with present practice in a condition suitable for its current use
and to operate their business in the ordinary course.

 

SECTION 7.2. Conduct of Business Before the Completion Date. Except as set forth
in Schedule 7.2, without the prior written consent of the Seller, between the
Closing Date and the Completion Date, neither the Parent nor any of its
Subsidiaries shall, except as required or expressly permitted pursuant to the
terms hereof, enter into any new (or amend any existing) Buyer Employee Benefit
Plan or employment, severance or consulting agreement, grant any general
increase in the compensation of officers or employees (including any such
increase pursuant to any Buyer Employee Benefit Plan or grant any increase in
the compensation payable or to become payable to any employee, except in
accordance with pre-existing contractual provisions or consistent with past
practice.

 

SECTION 7.3. Actions Before Closing Date and Completion Date. Neither the Parent
nor the Buyer shall take any action which shall cause it to be in breach of any
representations, warranties, covenants or agreements contained in this
Agreement. Each of the Parent and the Buyer shall use reasonable commercial
efforts to perform and satisfy all conditions to Closing to be performed or
satisfied by it under this Agreement as soon as possible, but in no event later
than the Closing Date. Each of the Parent and the Buyer shall use reasonable
commercial efforts to perform and satisfy all conditions to consummation of the
Final Transfer to be performed or satisfied by it under this Agreement and the
Transition Agreement as soon as possible.

 

SECTION 7.4. Consents and Approvals. Each of the Parent and the Buyer shall use
reasonable commercial efforts to obtain all consents and approvals of third
parties required to be obtained by the Parent and the Buyer, respectively, to
effect the transactions contemplated by the Transaction Documents.

 

SECTION 7.5. Access to Properties and Records. The Parent and its Subsidiaries
shall afford to the Seller, and to the accountants, counsel and representatives
of the Seller, full access during normal business hours throughout the period
prior to the Closing Date (or the earlier termination of this Agreement pursuant
to Section 14 hereof) to all properties, books, contracts, commitments,
employees and records of the Seller relating to the business of the Parent and
its Subsidiaries and, during such period, shall furnish promptly to the Seller
all other information concerning the business of the Parent and its
Subsidiaries, their properties and personnel as the Seller may reasonably
request, provided that no investigation or receipt of information pursuant to
this Section 7.5 shall qualify any representation or warranty of the Parent or
the Buyer or the conditions to the obligations of the Seller.

 

SECTION 7.6. Negotiations. From and after the date hereof until the Closing
Date, neither the Parent, any Affiliate, nor any of Parent’s or Buyer’s
respective officers or

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

directors nor anyone acting on behalf of the Parent, Buyer or such persons
shall, directly or indirectly, encourage, solicit, engage in discussions or
negotiations with, or provide any information to, any Person, firm, or other
entity or group (other than the Seller or its representatives) concerning any
purchase or sale of shares of capital stock or similar transactions involving
the Parent and/or the Buyer or any other transaction inconsistent with the
transactions contemplated hereby. The Parent and the Buyer shall promptly
communicate to the Seller any inquiries or communications concerning any such
transaction which they may receive or of which they may become aware.

 

SECTION 7.7. Further Assurances. Upon the request of the Seller at any time
after the Closing Date, the Parent and/or the Buyer, as the case may be, shall
forthwith execute and deliver such further instruments of assignment, transfer,
conveyance, endorsement, direction or authorization and other documents as the
Seller or its counsel may request to effectuate the purposes of the Transaction
Documents.

 

SECTION 7.8. Reasonable Commercial Efforts. Upon the terms and subject to the
conditions of this Agreement, the Parent and the Buyer will use reasonable
commercial efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable consistent with
applicable law to consummate and make effective in the most expeditious manner
practicable the transactions contemplated hereby.

 

SECTION 7.9. Notice of Breach. Through the Closing Date, the Parent or the
Buyer, as the case may be, shall promptly give the Seller written notice with
particularity upon having knowledge of any matter that may constitute a breach
of any representation, warranty, agreement or covenant contained in this
Agreement.

 

SECTION 8. EMPLOYEES AND EMPLOYEE PLANS.

 

SECTION 8.1. Offer of Employment. Schedule 8.1 hereto sets forth a true and
complete list of all individuals who are employees employed in connection with
the Business as of the date hereof and as of the Completion Date, including
those employees who are absent from employment due to illness, vacation,
short-term disability or other authorized absence, but excluding those who are
disabled within the meaning of any long-term disability plan under which such
employees participate or who are former employees, retired or otherwise not
actively employed in the Business (“Listed Employees”). The Buyer shall offer to
hire those Listed Employees set forth on Schedule 8.1 hereto as the Buyer may
choose. All such employment offers to be made by the Buyer shall be made on or
prior to the Completion Date. The employees who accept such offers of employment
shall be referred to herein as “Transferred Employees” and shall become
employees of the Buyer as of the date such employees commence employment with
the Buyer, but not earlier than the Completion Date.

 

SECTION 8.2. Employee Benefits. The Transferred Employees shall participate in
the Buyer Employee Benefit Plans in accordance with the terms thereof generally
applicable to employees of the Buyer. As to each Transferred Employee, the Buyer
shall recognize, with respect to the Buyer Employee Benefit Plans, service with
the Seller as service with the Buyer for purposes of eligibility and vesting
only, and not for accrual of benefit purposes. It is understood and agreed that,
the Buyer’s obligation under Section 8.1 hereof to extend offers of

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

employment to the Listed Employees shall not constitute any commitment, contract
or understanding (expressed or implied) of any obligation on the part of the
Buyer to an employment relationship of any fixed term or duration or upon any
terms or conditions other than those that the Buyer may establish pursuant to
individual offers of employment; provided that, such employment offered by the
Buyer is “at will” and may be terminated by the Buyer or by an employee of the
Buyer at any time for any reason (subject to any written commitments to the
contrary made by the Buyer other than in this Agreement, and applicable law).
Except as otherwise provided in this Agreement, nothing herein shall be deemed
to prevent or restrict in any way the right of the Buyer to terminate, reassign,
promote or demote any of the Transferred Employees after the Completion Date or
to change adversely or favorably the title, powers, duties, responsibilities,
functions, locations, salaries, other compensation or terms or conditions of
employment of such employees.

 

SECTION 8.3. Liability. Other than as provided in Section 8.2 hereof, neither
the Buyer nor its Affiliates shall assume or have any direct or indirect
obligation or liability of any nature, whether matured or unmatured, accrued or
contingent, due or to become due or otherwise, to any Transferred Employee or
any other present or former employee of the Seller or its Affiliates, or to any
dependent, survivor or beneficiary thereof, arising out of or in relation to
such person’s employment with the Seller or its Affiliates or the termination of
such employment prior to the Completion Date. The Seller and its Affiliates
shall be responsible for any and all wages, bonuses, commissions, employee
benefits, retention or stay bonus arrangements, and other compensation
(including all obligations under the Seller Employee Benefit Plans) due to the
employees of the Seller arising out of their employment with Seller prior to and
as of the Completion Date. Neither the Buyer nor its Affiliates shall assume any
liability or obligation with respect to, and receives no right or interest in,
any of the Seller Employee Benefit Plans.

 

SECTION 8.4. Seller’s Cooperation in Hiring of Employees. The Seller shall
cooperate with the Buyer and shall permit the Buyer a reasonable period prior to
the Completion Date (i) to meet with the Listed Employees at such times as the
Buyer shall reasonably request, (ii) to distribute to the Listed Employees such
forms and other documents relating to potential employment by the Buyer on and
after the Completion Date as the Buyer may reasonably request, and (iii) to
permit the Buyer’s Human Resources representatives and the Buyer’s counsel, upon
request, to review employment related Files and Records and other relevant
employment information regarding the Listed Employees.

 

SECTION 8.5. Rights. Nothing herein expressed or implied shall confer upon any
Transferred Employee or other employee or former employee of the Seller or legal
representatives thereof, any rights or remedies, including, without limitation,
right to employment or continued employment for any specified period, under or
by reason of this Agreement.

 

SECTION 9. TAXES.

 

The parties hereto hereby covenant and agree as follows:

 

SECTION 9.1. Allocation of Purchase Price and Purchase Price Allocation Forms.
The Buyer shall, as promptly as practicable after the Closing Date, submit to
the Seller a

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

statement of the Buyer’s allocation of the Purchase Price to the different items
of Purchased Property (the “Allocation Statement”). The Allocation Statement
shall be binding and conclusive upon the parties hereto, unless the Seller
objects in writing to any item or items shown on the Allocation Statement within
ten Business Days after delivery thereof to the Seller. If the Buyer and the
Seller shall be unable to resolve any dispute with regard to the Allocation
Statement within ten Business Days after delivery of the Seller’s written
objections, the matter or matters in dispute shall be submitted (at the expense
of the Buyer) to the Buyer’s Accountant. The decision of the Buyer’s Accountant
shall be conclusive and binding upon the Buyer and the Seller.

 

Promptly after the Closing Date (but not before a resolution of all disputes, if
any, with regard to the Allocation Statement), the Buyer’s Accountant shall
prepare, in consultation with the Seller or the Seller’s Accountant, those
statements or forms (including Form 8594 if available) required by Section 1060
of the Code and the Treasury regulations promulgated thereunder with respect to
the allocation of the Purchase Price. Such statements or forms shall be prepared
consistently with the allocation of Purchase Price. Such statements or forms
shall be filed by the parties on their respective federal income tax returns as
required by Section 1060 of the Code and the Treasury regulations promulgated
thereunder and each party shall provide the other party with a copy of such
statement or form as filed.

 

SECTION 9.2. Indemnification Payments. Any indemnification payments made
pursuant to Section 9.1 shall constitute a Purchase Price adjustment for Tax
purposes.

 

SECTION 10. INDEMNIFICATION AND ARBITRATION.

 

SECTION 10.1. Indemnification by the Seller. Notwithstanding the Closing, the
delivery of the Purchased Property, the Investment or the Final Transfer, and
regardless of any investigation at any time made by or on behalf of the Buyer or
of any knowledge or information that the Buyer may have, the Seller shall
indemnify and fully defend, save and hold the Buyer, any Affiliate of the Buyer
and its directors, officers and employees (the “Buyer Indemnitees”), harmless if
any Buyer Indemnitee shall at any time or from time to time suffer any damage,
liability, loss, cost, expense (including all reasonable attorneys’ fees and
expenses of investigation incurred by the Buyer Indemnitees in any action or
proceeding between the Seller and the Buyer Indemnitees or between the Buyer
Indemnitees and any third party or otherwise), deficiency, interest, penalty,
impositions, assessments or fines (collectively, “Buyer Losses”) arising out of
or resulting from, or shall pay or become obliged to pay any sum on account of,
any and all the Seller’s Events of Breach. As used herein, “Seller’s Events of
Breach” shall be and mean any one or more of the following:

 

(a) any breach of any representation of the Seller or Mid-Am or the breach of
any warranty of the Seller or Mid-Am contained in this Agreement;

 

(b) any failure of the Seller or Mid-Am duly to perform or observe any term,
provision, covenant, agreement contained herein on the part of the Seller or
Mid-Am to be performed or observed;

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) any claim or cause of action by any party against any Buyer Indemnitee, with
respect to the Excluded Liabilities or, prior to the Completion Date, the
Assumed Liabilities set forth in Sections 2.7 (a)(ii) and, to the extent
applicable, 2.7(a)(iii) hereof,

 

provided, however, that the Seller shall not have the obligation of making any
payment under Section 10.1(a) hereof with respect to any representation or
warranty unless and until all Buyer Indemnitees have suffered Buyer Losses by
reason of all such claims exceeding One Hundred Fifty Thousand Dollars
($150,000), it being understood that once such amount is exceeded, the aggregate
of all such claims in excess of said One Hundred Fifty-Thousand Dollars
($150,000) shall be payable by the Seller on demand by the Buyer.

 

For purposes of determining the existence of any misrepresentation, breach of
warranty, or nonfulfillment of any covenant or agreement, or calculating the
amount of Buyer Losses incurred in connection with any such misrepresentation,
breach of warranty, or nonfulfillment of any covenant or agreement, any and all
references to Material Adverse Effect shall be disregarded.

 

SECTION 10.2. Procedures for Indemnification by the Seller. If with respect to a
third party a Seller’s Events of Breach occurs or is alleged and a Buyer
Indemnitee asserts that the Seller has become obligated to such Buyer Indemnitee
pursuant to Section 10.1 hereof, or if any suit, action, investigation, claim or
proceeding (a “Proceeding”) is begun, made or instituted by a third party as a
result of which the Seller may become obligated to a Buyer Indemnitee hereunder,
such Buyer Indemnitee shall give written notice to the Seller. The Seller agrees
to defend, contest or otherwise protect the Buyer Indemnitee against any
Proceeding at its sole cost and expense. The Buyer Indemnitee shall have the
right, but not the obligation, to participate at its own expense in the defense
thereof by counsel of the Buyer Indemnitee’s choice and shall in any event
cooperate with and assist the Seller to the extent reasonably possible. If the
Seller fails timely to defend, contest or otherwise protect against such
Proceeding, the Buyer Indemnitee shall have the right to do so, including,
without limitation, the right to make any compromise or settlement thereof, and
the Buyer Indemnitee shall be entitled to recover the entire cost thereof from
the Seller, including, without limitation, reasonable attorneys’ fees,
disbursements and amounts paid as the result of such Proceeding, and the Seller
shall be bound by any determination made in such Proceeding or any compromise or
settlement effected by the Buyer. If the Seller assumes the defense of any
Proceeding, (a) it will be conclusively established for purposes of this
Agreement that the claims made in that Proceeding are within the scope of and
subject to indemnification, (b) no compromise or settlement of such claims may
be effected by the Seller without the Buyer Indemnitee’s consent unless (i)
there is no finding or admission of any violation of federal, state, local,
municipal, foreign, international, multinational or other administrative order,
law, ordinance, principal of common law, regulation, statute or treaty or any
violation of the rights of any Person and no effect on any other claims that may
be made against the Buyer Indemnitee and (ii) the sole relief provided is
monetary damages that are paid in full by the Seller; and (c) the Buyer
Indemnitee will have no liability with respect to any compromise or settlement
of such claims effected without its consent.

 

SECTION 10.3. Indemnification by the Parent and/or the Buyer. Notwithstanding
the Closing, the delivery of the Purchased Property or the Final Transfer, the
Parent and/or Buyer shall jointly and severally indemnify and agree to fully
defend, save and

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hold the Seller, any Affiliate of the Seller, and its directors, officers and
employees (the “Seller Indemnitees”), harmless if any Seller Indemnitee shall at
any time or from time to time suffer any damage, liability, loss, cost, expense
(including all reasonable attorneys’ fees and expenses of investigation incurred
by the Seller Indemnitees in any action or proceeding between the Parent and/or
Buyer on the one hand, and the Seller Indemnitees on the other hand, or between
the Seller Indemnitees and any third party or otherwise), deficiency, interest,
penalty, impositions, assessments or fines (collectively, “Seller Losses”)
arising out of or resulting from, or shall pay or become obligated to pay any
sum on account of, any and all the Parent/Buyer Events of Breach. As used
herein, “Parent/Buyer Events of Breach” shall be and mean any one or more of the
following:

 

(a) any breach of any representation of the Buyer or the breach of any warranty
of the Buyer contained in the this Agreement;

 

(b) any failure of the Buyer duly to perform or observe any term, provision,
covenant, agreement or condition contained herein on the part of the Buyer to be
performed or observed;

 

(c) any claim or cause of action by any party arising after the Closing Date
against any Seller Indemnitee with respect to the Assumed Liabilities set forth
in Section 2.7(a)(i) hereof, and, after the Completion Date, with respect to the
Assumed Liabilities set forth in Sections 2.7(a)(ii) and, to the extent
applicable, 2.7(a)(iii) as well,

 

provided, however, that the Buyer shall have no obligation to make any payment
under Section 10.3(a) hereof with respect to any representation or warranty
unless and until all Seller Indemnitees have suffered Seller Losses by reason of
all such claims exceeding One Hundred Fifty Thousand Dollars ($150,000), it
being understood that once such amount is exceeded, the aggregate of all such
claims in excess of said One Hundred Fifty Thousand Dollars ($150,000) shall be
payable jointly and severally by the Parent and/or Buyer on demand by the
Seller.

 

For purposes of determining the existence of any misrepresentation, breach of
warranty, or nonfulfillment of any covenant or agreement, or calculating the
amount of Seller Losses incurred in connection with any such misrepresentation,
breach of warranty, or nonfulfillment of any covenant or agreement, any and all
references to material or Buyer Material Adverse Effect shall be disregarded;
provided, however, that this paragraph shall not apply to Section 5.19(b).

 

SECTION 10.4. Procedures for Indemnification by the Parent and/or Buyer. If with
respect to a third party a Parent/Buyer Event of Breach occurs or is alleged and
a Seller Indemnitee asserts that the Parent and/or Buyer has become obligated to
such Seller Indemnitee pursuant to Section 10.3 hereof, or if any Proceeding is
begun, made or instituted by a third party as a result of which the Parent
and/or Buyer may become obligated to a Seller Indemnitee hereunder, such Seller
Indemnitee shall give written notice to the Parent and/or Buyer. The Parent
and/or Buyer, as the case may be, agrees to defend, contest or otherwise protect
the Seller Indemnitee against any Proceeding at its sole cost and expense. The
Seller Indemnitee shall have the right, but not the obligation, to participate
at its own expense in the defense thereof by counsel of the Seller Indemnitee’s
choice and shall in any event cooperate with and assist the

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Buyer to the extent reasonably possible. If the Parent and/or Buyer, as the case
may be, fails timely to defend, contest or otherwise protect against such
Proceeding, the Seller Indemnitee shall have the right to do so, including,
without limitation, the right to make any compromise or settlement thereof, and
the Seller Indemnitee shall be entitled to recover the entire cost thereof from
the Parent and/or Buyer, as the case may be, including, without limitation,
reasonable attorneys’ fees, disbursements and amounts paid as the result of such
Proceeding, and the Parent and/or Buyer, as the case may be, shall be bound by
any determination made in such Proceeding or any compromise or settlement
effected by the Seller. If the Parent and/or Buyer, as the case may be, assumes
the defense of any Proceeding, (a) it will be conclusively established for
purposes of this Agreement that the claims made in that Proceeding are within
the scope of and subject to indemnification, (b) no compromise or settlement of
such claims may be effected by the Parent and/or Buyer, as the case may be,
without the Seller Indemnitee’s consent unless (i) there is no finding or
admission of any violation of federal, state, local, municipal, foreign,
international, multinational or other administrative order, law, ordinance,
principal of common law, regulation, statute or treaty or any violation of the
rights of any Person and no effect on any other claims that may be made against
the Seller Indemnitee and (ii) the sole relief provided is monetary damages that
are paid in full by the Parent and/or Buyer, as the case may be; and (c) the
Seller Indemnitee will have no liability with respect to any compromise or
settlement of such claims effected without its consent.

 

SECTION 10.5. Successors and Assigns. All of the rights and obligations of the
Seller, Parent and Buyer pursuant to this Section 10 shall survive any sale,
assignment or other transfer by the Buyer of title to or interest in any of the
Purchased Property or any part thereof and shall apply to and bind each and
every successor and assign of the Parent and/or Buyer to any of the Purchased
Property.

 

SECTION 10.6. Arbitration.

 

(a) The parties shall initially attempt to resolve by direct negotiation any
dispute, controversy or claim arising out of or relating to (i) this Agreement,
(ii) its or their breach, interpretation, termination or validity, or (iii) the
transactions contemplated hereby or thereby (each, a “Dispute”).

 

(b) If the parties are not able to settle the Dispute by direct negotiations
within thirty (30) days after written notice by one party to the other of the
Dispute, any party may initiate an arbitration to resolve the Dispute; the
parties hereto agree that arbitration pursuant to this Section shall be the sole
means of resolving Disputes, and that no party shall commence any proceeding in
any court or tribunal with respect to a Dispute. All such Disputes shall be
arbitrated in New York pursuant to the Rules of the American Arbitration
Association except that the parties expressly do not constitute the American
Arbitration Association as administrator of the arbitration as provided in Rule
3 of such Rules. Each of the Seller and the Buyer shall select an arbitrator,
and the two arbitrators shall select a third arbitrator. The third arbitrator
shall act as Chair of the panel. The arbitrators shall be certified public
accountants, attorneys or other persons, in each case, who are experienced in
the buying and selling of businesses. If the two arbitrators fail to agree upon
the appointment of a third arbitrator within 30 days, the American Arbitration
Association shall appoint the third arbitrator.

 

-39-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Judgment upon any award rendered by the arbitrator(s), which may include
specific performance of the obligations of the parties under this Agreement, may
be entered in any court having jurisdiction. Nothing in this Agreement shall
preclude any party from seeking equitable relief from a court of competent
jurisdiction. The statute of limitations, estoppel, waiver, laches, and similar
doctrines, which would otherwise be applicable in any action brought by a party
shall be applicable in any arbitration proceeding and the commencement of an
arbitration proceeding shall be deemed the commencement of an action for those
purposes. The Federal Arbitration Act shall apply to the construction,
interpretation and enforcement of this arbitration provision.

 

(d) Nothing in this Agreement shall preclude the arbitrator(s) from rendering an
interim award (which may include equitable relief) which may be enforced by the
parties hereto as though a final award.

 

(e) The Seller and the Buyer shall jointly and equally bear all arbitration
expenses, provided, however, that any legal fees or expenses incurred by any
party in connection with such arbitration shall be borne by the party incurring
such expenses.

 

SECTION 11. CONDITIONS TO OBLIGATIONS OF THE SELLER AND MID-AM TO CONSUMMATE
CLOSING.

 

The obligations of the Seller and Mid-Am to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by the Seller and/or Mid-Am in its sole discretion:

 

SECTION 11.1. Representations and Warranties of the Parent and Buyer. All
representations and warranties made by the Parent and the Buyer in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date as if again made by the Parent and the Buyer, respectively, on and
as of such date, and the Seller and Mid-Am shall have received a certificate
dated the Closing Date and signed by the Chairman of the Board or President and
by the chief financial officer of the Parent and the Buyer, respectively, to
that effect.

 

SECTION 11.2. Performance of the Obligations of the Parent and Buyer. The Parent
and the Buyer shall each have performed in all material respects all obligations
required under this Agreement to be performed by it on or before the Closing
Date, and the Seller and Mid-Am shall have received a certificate dated the
Closing Date and signed by a duly authorized representative of the Parent and
the Buyer, respectively, to that effect.

 

SECTION 11.3. Governmental Consents and Approvals. All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, required in connection with the execution, delivery and
performance of the Buyer Transaction Documents shall have been duly obtained and
shall be in full force and effect on the Closing Date.

 

SECTION 11.4. Third Party Consents and Approvals. All consents, waivers,
authorizations and approvals of any third party listed on Schedules 4.5 and 5.10
and required in connection with the execution, delivery and performance of the
Buyer Transaction Documents shall have been duly obtained and shall be in full
force and effect on the Closing Date.

 

-40-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 11.5. No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares any of the Transaction Documents
invalid or unenforceable in any respect or which prevents the consummation of
the transactions contemplated hereby shall be in effect.

 

SECTION 11.6. Opinion of Counsel. The Seller and Mid-Am shall have received a
favorable opinion, dated as of the Closing Date, from Willkie Farr & Gallagher
LLP, counsel to the Parent and the Buyer, in a form to be mutually agreed upon
by the parties hereto.

 

SECTION 11.7. Charter Amendment. The Charter Amendment shall have been approved
by the stockholders of the Parent and filed with the Secretary of State of the
State of Delaware;

 

SECTION 11.8. Execution of Certain Documents. The Parent and/or Buyer shall have
executed and delivered to the Seller, as applicable, the following documents:

 

(a) the Contribution and Exchange Agreements;

 

(b) the Milk Supply Agreement;

 

(c) the Registration Rights Agreement;

 

(d) the Stockholders Agreement;

 

(e) the Transition Agreement; and

 

(f) the Tolling Agreement.

 

SECTION 11.9. Election of Director. Mr. Gerald L. Bos shall have been elected to
the Board of Directors of the Parent, effective upon the consummation of the
Closing.

 

SECTION 11.10. Parent and Buyer Closing Documents. The Parent and/or the Buyer,
as applicable, shall have delivered to the Seller and Mid-Am the following
documents:

 

(a) a copy of the resolutions duly adopted by each of the Parent’s and Buyer’s
Board of Directors and stockholders authorizing the execution, delivery and
performance of the Buyer Transaction Documents to which the Parent and/or the
Buyer are each, respectively, a party and the consummation of the transactions
contemplated thereby, as in effect as of the Closing Date, certified by an
officer of the Parent and the Buyer, respectively;

 

(b) for each of the Parent and the Buyer, a certificate (dated not less than 5
Business Days prior to the Closing Date) of the Secretary of State of the
jurisdiction of incorporation of each of the Parent and the Buyer as to the good
standing of the Parent and Buyer, respectively, in such jurisdiction;

 

-41-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) one or more certificates, registered in the name of the Seller, representing
the Common Stock Shares;

 

(d) one or more certificates, registered in the name of Mid-Am, representing the
Preferred Stock Shares;

 

(e) all instruments that are necessary or desirable to effect the assumption by
Buyer of the Assumed Liabilities set forth in Section 2.7(a)(i) and, to the
extent applicable, 2.7(a)(iii) hereof;

 

(f) copies of the consents, waivers and approvals specified on Schedule 5.10;
and

 

(g) such other documents relating to the transactions contemplated by the Buyer
Transaction Documents to be consummated at the Closing as the Seller or Mid-Am
reasonably requests.

 

SECTION 11.11. Legal Matters. All certificates, instruments, opinions and other
documents required to be executed or delivered by or on behalf of the Parent or
the Buyer under the provisions of the Transaction Documents, and all other
actions and proceedings required to be taken by or on behalf of the Parent or
the Buyer in furtherance of the transactions contemplated hereby and thereby,
shall be reasonably satisfactory in form and substance to counsel for the Seller
and Mid-Am.

 

SECTION 12. CONDITIONS TO OBLIGATIONS OF THE PARENT AND THE BUYER TO CONSUMMATE
CLOSING.

 

The obligations of the Parent and/or the Buyer to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by the Parent and/or the Buyer in their sole discretion:

 

SECTION 12.1. Representations and Warranties of the Seller. All representations
and warranties made by the Seller and Mid-Am in this Agreement shall be true and
correct in all material respects on and as of the Closing Date as if again made
by the Seller and Mid-Am, respectively, on and as of such date, and the Parent
and the Buyer shall have received from the Seller and Mid-Am, respectively, a
certificate dated the Closing Date and signed by the Chief Financial Officer of
the Seller and Mid-Am, respectively, to that effect.

 

SECTION 12.2. Performance of the Obligations of the Seller. Each of the Seller
and Mid-Am shall have performed in all material respects all obligations
required under this Agreement to be performed by it on or before the Closing
Date, and the Parent and the Buyer shall have received from the Seller and
Mid-Am, respectively, a certificate dated the Closing Date and signed by the
Chief Financial Officer of the Seller and Mid-Am, respectively, to that effect.

 

-42-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 12.3. Governmental Consents and Approvals. All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, required in connection with the execution, delivery and
performance of the Seller Transaction Documents shall have been duly obtained
and shall be in full force and effect on the Closing Date.

 

SECTION 12.4. Third Party Consents and Approvals. All consents, waivers,
authorizations and approvals of any third party listed on Schedules 4.5 and 5.10
required in connection with the execution, delivery and performance of the Buyer
Transaction Documents shall have been duly obtained and shall be in full force
and effect on the Closing Date.

 

SECTION 12.5. No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares any of the Transaction Documents
invalid or unenforceable in any respect or which prevents the consummation of
the transactions contemplated hereby shall be in effect.

 

SECTION 12.6. Opinion of Counsel. The Parent and the Buyer shall have received a
favorable opinion, dated as of the Closing Date, from David A. Geisler, counsel
to the Seller and Mid-Am, in a form to be mutually agreed upon by the parties
hereto.

 

SECTION 12.7. Transaction Documents. The Seller and/or Mid-Am, as applicable,
shall have executed and delivered to the Parent and the Buyer the following
documents:

 

(a) the Milk Supply Agreement;

 

(b) the Registration Rights Agreement;

 

(c) the Stockholders’ Agreement;

 

(d) the Transition Agreement; and

 

(e) the Tolling Agreement.

 

SECTION 12.8. Seller Closing Documents. The Seller and/or Mid-Am, as applicable,
shall have delivered the following documents:

 

(a) to the Parent and the Buyer, a copy of the resolutions duly adopted by each
of the Seller’s and Mid-Am’s Board of Directors or managing member, as
applicable, authorizing the execution, delivery and performance of the Seller
Transaction Documents to which the Seller and/or Mid-Am are each, respectively,
a party and the consummation of the transactions contemplated thereby, as in
effect as of the Closing Date, certified by an officer of the Seller and Mid-Am,
respectively;

 

(b) to the Parent and the Buyer, for each of the Seller and Mid-Am, a
certificate (dated not less than 5 Business Days prior to the Closing Date) of
the Secretary of State of the jurisdiction of organization of each of the Seller
and Mid-Am as to the good standing of the Seller and Mid-Am, respectively, in
such jurisdiction;

 

-43-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) to the Buyer, the Files and Records forming a part of the Purchased
Property;

 

(d) to the Buyer, such bills of sale, special warranty deeds, assignments of
leases and all other instruments of conveyance that are necessary to effect the
purchase and sale of the Purchased Property and the transfer of Assumed
Liabilities to be transferred to the Buyer on the Closing Date pursuant to the
terms herein;

 

(e) to the Parent and/or the Buyer, as applicable, copies of the consents,
waivers and approvals specified on Schedule 4.5;

 

(f) such other documents relating to the transactions contemplated by the
Transaction Documents as the Parent or the Buyer reasonably requests; and

 

(g) to the Buyer, physical possession and control of the Purchased Property.

 

SECTION 12.9. Legal Matters. All certificates, instruments, opinions and other
documents required to be executed or delivered by or on behalf of the Seller or
Mid-Am under the provisions of the Transaction Documents, and all other actions
and proceedings required to be taken by or on behalf of the Seller or Mid-Am in
furtherance of the transactions contemplated hereby and thereby, shall be
reasonably satisfactory in form and substance to counsel for the Parent and the
Buyer.

 

SECTION 12.10. Title Policy. The Title Insurance Company shall have issued a
title policy pursuant to the Title Commitment and any other endorsement as may
be reasonably requested by the Buyer.

 

SECTION 13. CONDITIONS PRECEDENT TO CONSUMMATION OF FINAL TRANSFER.

 

SECTION 13.1. Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the Final Transfer are subject to the fulfillment of the
following conditions, any one or more of which may be waived by the Seller in
its sole discretion:

 

(a) the representations and warranties made by the Buyer set forth in Sections
5.13 and 5.15 in this Agreement shall be true and correct in all material
respects on and as of the Completion Date as if again made by the Buyer on and
as of such date.

 

(b) the Buyer shall have delivered to the Seller all instruments that are
necessary or desirable to effect the assumption by the Buyer of the Assumed
Liabilities set forth in Sections 2.7(a)(ii) and, to the extent applicable,
2.7(a)(iii) hereof; and

 

(c) the Buyer shall have delivered to the Seller such other documents relating
to the transactions contemplated by the Transaction Documents to be consummated
on the Completion Date as the Seller shall reasonably request.

 

-44-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 13.2. Conditions to Obligations of the Buyer. The obligations of the
Buyer to consummate the Final Transfer are subject to the fulfillment of the
following conditions, any one or more of which may be waived by the Buyer in its
sole discretion:

 

(a) the representations and warranties made by the Seller set forth in Sections
4.13 and 4.15 in this Agreement shall be true and correct in all material
respects on and as of the Completion Date as if again made by the Seller on and
as of such date, and the Buyer shall have received from the Seller a certificate
dated the Completion Date and signed by the President and by the chief financial
officer of the Seller to that effect;

 

(b) the Refurbishment shall be substantially complete, as determined in the good
faith judgment of the Buyer; and

 

(c) the Seller shall have delivered to the Buyer such bills of sale, special
warranty deeds, assignments of leases and all other instruments of conveyance
that are necessary to effect the transfer of Assumed Liabilities to be
transferred to the Buyer on the Completion Date pursuant to the terms of this
Agreement and the Transition Agreement.

 

SECTION 14. TERMINATION.

 

SECTION 14.1. Conditions of Termination. Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated at any time before
the Closing (a) by mutual consent of the Seller and/or Mid-Am on the one hand,
and the Parent and/or the Buyer on the other hand, (b) by the Seller or Mid-Am
if the conditions set forth in Section 11 hereof are not satisfied or waived by
the Closing Date, (c) by the Parent or the Buyer if the conditions set forth in
Section 12 hereof are not satisfied or waived by the Closing Date or (d) by any
party hereto if the Closing shall not have occurred on or prior to December 15,
2004.

 

SECTION 14.2. Effect of Termination. In the event of termination pursuant to
Section 14.1 hereof, this Agreement shall become null and void and have no
effect, with no liability on the part of the Seller, Mid-Am, the Parent or the
Buyer, or their directors, officers, agents or stockholders, with respect to
this Agreement, except for the (i) liability of a party for expenses pursuant to
Section 15.3 hereof and (ii) liability for any breach of this Agreement.

 

SECTION 15. MISCELLANEOUS.

 

SECTION 15.1. Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect, provided, that the Parent or the Buyer
may assign its rights hereunder to an Affiliate and to any party providing
financing in connection with the transactions contemplated hereby, provided
further, that no such assignment shall reduce or otherwise vitiate any of the
obligations of the Seller and Mid-Am hereunder, provided further, that the
Seller may transfer all or a portion of its rights to the Common Stock Shares to
Mid-Am, subject to Section 4.20 of this Agreement. This Agreement shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
the parties hereto.

 

-45-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 15.2. Governing Law; Jurisdiction. This Agreement shall be construed,
performed and enforced in accordance with, and governed by, the laws of the
State of Delaware, without giving effect to the principles of conflicts of laws
thereof. The parties hereto irrevocably elect as the sole judicial forum for the
adjudication of any matters arising under or in connection with this Agreement,
and consent to the jurisdiction of, the courts of the State of Delaware.

 

SECTION 15.3. Expenses. Except as otherwise provided herein, each of the parties
hereto shall pay its own expenses in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, any legal and
accounting fees, whether or not the transactions contemplated hereby are
consummated. No fees or expenses of the Seller or Mid-Am incurred with the
transaction contemplated herein shall be included in the Assumed Liabilities.
The Seller shall pay all state and local sales, transfer, excise, value-added or
other similar taxes, and all recording and filing fees that may be imposed by
reason of the sale, transfer, assignment and delivery of the Purchased Property.

 

SECTION 15.4. Transfer Taxes. All transfer, documentary, sales, use,
registration, value-added and other similar Taxes (including all applicable real
estate transfer Taxes) and related fees (including any penalties, interest and
additions to Tax) incurred in connection with this transaction shall be paid by
the Seller.

 

SECTION 15.5. Severability. In the event that any part of this Agreement is
declared by any court or other judicial or administrative body to be null, void
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Agreement shall remain in full
force and effect.

 

SECTION 15.6. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally on the party to whom
notice is to be given, (ii) on the day of transmission if sent via facsimile
transmission to the facsimile number given below, and telephonic confirmation of
receipt is obtained promptly after completion of transmission, (iii) on the day
after delivery to Federal Express or similar overnight courier or the Express
Mail service maintained by the U.S. Postal Service or (iv) on the fifth day
after mailing, if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid and properly addressed, to
the party as follows:

 

If to the Seller or Mid-Am:        

Dairy Farmers of America, Inc.

   

3500 William D. Tate Avenue, Suite 100

   

Grapevine, Texas 76051

   

Attention: David Jones

   

Telecopy: (817) 410-4501

Copy to:

       

Dairy Farmers of America, Inc.

   

10220 N. Ambassador Drive

   

Kansas City, Missouri 64153

   

Attention: David A. Geisler

   

Telecopy: (816) 801-6593

 

-46-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If to the Parent or the Buyer:

       

Eagle Family Foods, Inc.

   

735 Taylor Road, Suite 100

   

Gahanna, Ohio 43230

   

Attention: Craig A. Steinke

   

Telecopy: (614) 501-4299

Copy to:

       

Willkie Farr & Gallagher LLP

   

787 Seventh Avenue

   

New York, New York 10019

   

Attn: Holly K. Youngwood, Esq.

   

Telecopy: (212) 728-8111

 

Any party may change its address for the purpose of this Section by giving the
other party written notice of its new address in the manner set forth above.

 

SECTION 15.7. Amendments; Waivers. This Agreement may be amended or modified,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the parties
hereto, or in the case of a waiver, by the party waiving compliance. Any waiver
by any party of any condition, or of the breach of any provision, term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation or warranty of this Agreement.

 

SECTION 15.8. Public Announcements. The parties agree that after the signing of
this Agreement, neither party shall make any press release or public
announcement concerning the transactions contemplated by the Transaction
Documents without the prior written approval of the other parties unless a press
release or public amendment is required by law. The Seller and Mid-Am
acknowledge that the Parent will be required to disclose this Agreement on a
Current Report on Form 8-K. If any such announcement or other disclosure is
required by law, the disclosing party agrees to give the nondisclosing parties
prior notice and an opportunity to comment on the proposed disclosure.

 

SECTION 15.9. Entire Agreement. This Agreement, the Transaction Documents and
the Exhibits hereto contain the entire understanding between the parties hereto
with respect to the transactions contemplated hereby and thereby and supersedes
and replaces all prior and contemporaneous agreements and understandings, oral
or written, with regard to such transactions. All schedules hereto and any
documents and instruments delivered pursuant to any provision hereof are
expressly made a part of this Agreement as fully as though completely set forth
herein.

 

-47-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 15.10. Parties in Interest. Nothing in this Agreement is intended to
confer any rights or remedies under or by reason of this Agreement on any
persons other than the Seller, the Parent and the Buyer and their respective
successors and permitted assigns. Nothing in this Agreement is intended to
relieve or discharge the obligations or liability of any third persons to the
Seller, the Parent or the Buyer. No provision of this Agreement shall give any
third persons any right of subrogation or action over or against the Seller, the
Parent or the Buyer.

 

SECTION 15.11. Scheduled Disclosures. Disclosure of any matter, fact or
circumstance in a Schedule to this Agreement shall not be deemed to be
disclosure thereof for purposes of any other Schedule hereto to the extent such
disclosure is reasonably apparent.

 

SECTION 15.12. Section and Paragraph Headings. The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

SECTION 15.13. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.

 

[Signature page follows.]

 

-48-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

EAGLE FAMILY FOODS HOLDING, INC.

By

 

/s/ Craig A. Steinke

--------------------------------------------------------------------------------

Name:

 

Craig A. Steinke

Title:

 

President and Chief Executive Officer

EAGLE FAMILY FOODS, INC.

By

 

/s/ Craig A. Steinke

--------------------------------------------------------------------------------

Name:

 

Craig A. Steinke

Title:

 

President and Chief Executive Officer

DAIRY FARMERS OF AMERICA INC.

By

 

/s/ Gerald L. Bos

--------------------------------------------------------------------------------

Name:

 

Gerald L. Bos

Title:

 

Chief Financial Officer and

   

Corporate Vice President/Finance

MID-AM CAPITAL, L.L.C.

By

 

/s/ David G. Meyer

--------------------------------------------------------------------------------

Name:

 

David G. Meyer

Title:

 

Treasurer

 

-49-